
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.22


ANNEXURE "A" TO LEASE DATED                                  BETWEEN TRUST
COMPANY OF
AUSTRALIA LIMITED, ACN 004 027 749 (AS LESSOR) AND SEEBEYOND PTY LTD ACN 074
256 965 (AS LESSEE) PREMISES: PART LEVEL 41 CITIGROUP CENTRE, 2 PARK STREET,
SYDNEY


1.    Interpretation

1.1    Definitions

        In this Lease unless the contrary intention appears:

        Accounting Year means each year (or, where appropriate, part of a year)
during the Term ending 30 June, or such other date as the Lessor may Notify to
the Lessee from time to time.

        Annual Rent means the rent specified in Item 7 (as adjusted in
accordance with the provisions of this Lease) payable by the Lessee under this
Lease in the manner set out in clause 3.

        Assets includes all assets, property and rights real and personal of any
value whatsoever.

        Base Accounting Year means the Accounting Year in which the second
anniversary of the Commencing Date falls.

        Base Building Condition means the following items to be made good:

(a)ceiling tiles and ceiling grid;

(b)mechanical services;

(c)light fittings;

(d)fire protection equipment (thermals/sprinklers);

(e)skirting boards;

(f)redundant cabling;

(g)painting/redecoration;

(h)window coverings;

(i)floor penetrations; and

(j)connections to hydraulic and electrical services.

        The scope of the works will comprise the following:

(a)removal of all partitions installed and/or modified by the Lessee, with all
ceilings (including tiles), walls and floors to be made good;

(b)removal of the Lessor's Fit Out and the fit out to which the Lessor has
contributed pursuant to clause 25.11;

(c)alignment of ceiling tiles and grid, lights and fire protection equipment to
a typical open floor plan;

(d)ensure that no live wires are left exposed and strip out redundant cabling
from ceiling and skirting boards back to the floor distribution board;

(e)make good skirting boards;

1

--------------------------------------------------------------------------------

(f)paint/redecorate walls, ceilings and all other painted, treated or finished
surfaces including, but not limited to, doors, fire doors and frames, lift doors
and frames; and

(g)make good window coverings and window frames.

        Building means the Office Tower and Car Parking Area erected on the Land
and any modifications to those improvements from time to time.

        Building Operating Hours means 7.00 am to 7.00 pm Monday to Friday
excluding public holidays.

        business day means days upon which licensed banks are open for business
in Sydney excluding Saturdays and Sundays.

        Car Parking Area means the area of the Complex erected on the Land used
as an underground carpark for the parking of motor vehicles.

        Citibank means Citibank Limited ACN 004 325 080.

        Claim means any demands, claims, suits, proceedings of any nature
whatsoever.

        Commencing Date means the date of commencement of this Lease as
specified in Item 3.

        Commercial Component means levels 5-25 inclusive and levels 28-47
inclusive of the Office Tower.

        Commercial Stratum means the whole of the land comprising Lot 112 in
Deposited Plan 1014769.

        Common Areas means the entrances to the Building, the passages,
stairways, lobbies, escalators and passenger and goods lifts in the Building,
the toilets and all areas designed to be used by the lessees or occupants of the
Building in common with others, all as designed by the Lessor for use in common
by occupants of the Building.

        Complex means the Office Tower, Car Parking Area and Retail Centre
erected on the Land at the Commencing Date and any building subsequently erected
on the Land.

        Council means the Council of the City of Sydney.

        Custody Deed means the Park Plaza Development Trust Custody Deed entered
into between the Lessor and the Trustee dated 23 June 2000 and varied from time
to time pursuant to which the Trustee appoints the Lessor as custodian of the
Trust.

        Custodian means the agent of the Trustee and the custodian of the Assets
of the Trust and, where the context requires, includes any replacement agent and
custodian from time to time.

        Development Consent means:

(a)development consent Z96- 00358 dated 28 January 1997 issued by the Council of
the City of Sydney;

(b)development consent Z97- 00319 issued by the Council of the City of Sydney;

(c)modifications of development consent Z96- 00358 modifying conditions Nos. 1,
3(1)(a), 28, 66(i), 67 and 68(i) approved on 22 May 1997;

(d)modification of development consent Z96- 00358 modifying condition No. 5
approved 9 July 1997; and

(e)modification of development consent Z96- 00358 modifying condition No. 5
approved 11 September 1997,

as amended from time to time in accordance with this Lease.

2

--------------------------------------------------------------------------------


        Easements means easements, positive covenants and/or restrictions on use
created under the Conveyancing Act 1919 in respect of the Complex.

        Elevators means the elevators, lifts and escalators in the Building.

        Government Agency means the Council and any other statutory or local
government authority.

        Gross Licence Fees means the current annual market value of licence fees
relating to the licensed carparks on a gross basis.

        GST, GST law and other terms used in this Lease have the meanings used
in the A New Tax System (Goods and Services Tax) Act 1999, except that GST law
includes any applicable rulings issued by the Commissioner of Taxation.

        Incentive means any financially calculable inducement concession or
benefit in any form that would be able to be obtained by a tenant wishing to
lease comparable premises to the Premises at the relevant review date.

        Index Number means the Consumer Price Index (All Groups) for Sydney
published from time to time by the Australian Bureau of Census and Statistics.
If there is any suspension or discontinuance in the publication of the Consumer
Price Index, then until publication of the Consumer Price Index is resumed,
Index Number will mean some other index reflecting fluctuations in the cost of
living in Sydney on which the parties agree, but in default of agreement, such
index number as is determined by the President of the Institute or his nominee
as reflecting fluctuations in the cost of living in Sydney, and his decision
shall be final and binding on the parties. In making such determination, the
President or his nominee shall be deemed to be acting as an expert and not as an
arbitrator. The costs of any determination will be borne equally by the Lessor
and the Lessee.

        Institute means the Australian Property Institute, New South Wales
Division.

        Insolvency Event means the happening of any of these events:

(a)an order is made that a body corporate be wound up; or

(b)a liquidator or provisional liquidator in respect of a body corporate, or one
of them is appointed, whether or not under an order; or

(c)except to reconstruct or amalgamate while solvent on terms approved by the
Lessor, a body corporate enters into, or resolves to enter into, a scheme of
arrangement, a deed of company arrangement, or composition with, or assignment
for the benefit of, all or any class of its creditors, or it proposes a
reorganisation, moratorium or other administration involving any of them; or

(d)a body corporate resolves to wind itself up, or otherwise dissolve itself, or
gives notice of intention to do so, except to reconstruct or amalgamate while
solvent on terms approved by the Lessor or is otherwise wound up or dissolved;
or

(e)a body corporate is or states that it is insolvent; or

(f)as a result of the operation of section 459F(1) of the Corporations Law, a
body corporate is taken to have failed to comply with a statutory demand; or

(g)a body corporate is or makes a statement from which it may be reasonably
deduced by the Lessor that the body corporate is the subject of an event
described in section 459C(2) or section 585 of the Corporations Law; or

(h)a body corporate takes any step to obtain protection or is granted protection
from its creditors, under any applicable legislation or an administrator is
appointed to a body corporate; or

3

--------------------------------------------------------------------------------

(i)a person becomes an "insolvent under administration" as defined in section 9
of the Corporations Law or action is taken which could result in that event; or

(j)anything analogous or having a substantially similar effect to any of the
events specified above happens under the law of any applicable jurisdiction.

        Interest Rate means the rate (expressed as a percentage per annum) which
is the average of the bid rates shown at approximately 11.00 am on page "BBSW"
on the Reuters Screen at the relevant time for bills indorsed by an Australian
trading bank for a term of 120 days.

        Land means the land on which the Complex is erected being the land
comprised in the Commercial Stratum and the Retail Stratum.

        Lease means this lease including any annexures and schedules to this
lease.

        Lessee's Drawings and Specifications means the plans and specifications
for the Lessee's proposed fit out of the Premises.

        Lessee's Fitout Works means the works required to be carried out to fit
out the Premises referred to in clause 25.1.

        Lessee's Fixtures and Fittings means all fixtures, fittings, plant,
equipment or other articles in the nature of trade or lessee's fixtures or
fittings brought on the Premises by the Lessee with the consent of the Lessor.

        Lessee's Proportion means the proportion expressed as a percentage which
the Lettable Area of the Premises bears to the Lettable Area of the Commercial
Component of the Office Tower such proportion being as specified in Item 6 and
varied from time to time under clause 5.4.

        Lessor means Trust Company of Australia Limited its successors and
assigns and, where the context permits, includes the agents, contractors and
employees of the Lessor.

        Lessor's Fit Out means those items of fit out in the Premises, if any,
for which the Lessor has paid or has agreed to pay.

        Lessor's Manager means such professional building manager as is
appointed by the Lessor to manage the Building from time to time.

        Lettable Area means the lettable area calculated in accordance with the
PCA Method.

        Licence Fees means the fees referred to in Item 13.

        Licence Review Date means the dates listed in Item 15.

        Mortgagee's Consent means the form of mortgagee's consent at Annexure D.

        Notify means notify the other party in writing in accordance with
clause 26.3.

        Novation means:

(a)there is an assignment to the incoming party (being the new trustee) of all
the rights, benefits and interests of the outgoing Trustee under this Deed;

(b)there is an assumption by the incoming party, in favour of the remaining
parties, of all of the obligations, agreements and restrictions (whether express
or implied or whether of a positive or negative nature) on the part of the
outgoing Trustee and which relate to the period on and from the date of this
Deed, as if the incoming party had originally entered into this Deed in place of
the outgoing Trustee;

(c)there is an acknowledgment by the remaining parties of the assignment
referred to in paragraph (a) and of the assumptions referred to in
paragraph (b);

4

--------------------------------------------------------------------------------

(d)subject to an effective and valid assumption of all of the obligations
referred to in paragraph (b), there is a release by the remaining parties of the
outgoing Trustee, whereby the remaining parties release the outgoing Trustee
from all claims and liabilities arising out of this Deed; and

(e)except to the extent necessary to enable or perfect the assignment referred
to in paragraph (a), or the enforcement of rights or remedies the subject of
that assignment, the outgoing Trustee acknowledges that it will make no claims
or demands against the remaining parties under this Deed.

        Obligations means, in respect of a particular party, all obligations and
liabilities of whatever kind undertaken or incurred by, or devolving upon, that
party under or in respect of this Lease.

        Office Tower means the office building erected on the Commercial
Stratum.

        Outgoings means all amounts reasonably paid or payable by the Lessor in
or for an Outgoings Year in connection with the Commercial Stratum including,
without limitation, in relation to those items in Annexure B.

        Outgoings Year means the 12 month period ending on 30 June in each year.

        PCA Method means the method of measurement of "Net Lettable Area (NLA):
Multi Storey Buildings" referred to and set out in the Method for the
Measurement of Buildings 1997 Version published by the Property Council of
Australia.

        Permitted Use means the use to which the Premises can be put by the
Lessee pursuant to this Lease as specified in Item 10.

        Persons Under the Control of the Lessee means the agents, contractors,
employees, invitees of the Lessee.

        Plant means any machinery or equipment and includes any air conditioning
service, or water heating or cooling system, servicing the Premises and the
Common Areas and any component thereof.

        Premises means that part of the Building described in Item 2 and, where
the context permits, any part of the Premises and includes the Lessor's Fit Out
all fixtures and fittings in the Premises which are owned or leased by the
Lessor.

        Prohibited Lessee means a person referred to in clause 20.2.

        Related Corporation of a corporation means another corporation which is
related to the first within the meaning of the Corporations Law.

        Rent means the Annual Rent (as adjusted pursuant to clauses 3.2 and
3.3).

        Rent Adjustment Date means those dates listed in Item 8(a).

        Replacement Trustee means any trustee of the Trust appointed in place of
Trust Company of Australia Limited and includes, without limitation, the
appointment of any single responsible entity to the Trust.

        Retail Centre means that part of the Complex erected on the Retail
Stratum and which is to be used for retail shops, food hall and restaurants.

        Review Date means those dates listed in Item 8(c).

        Retail Stratum means Lot 111 in Deposited Plan 1014769.

        Rules means the rules of the Building set out in Annexure C as varied
under this Lease from time to time.

5

--------------------------------------------------------------------------------


        Section 88B Instrument means all easements, restrictions on use and
other covenants benefiting or burdening the Commercial Stratum registered at the
Land and Property Information New South Wales.

        Services means mechanical, electrical, communications, access control
and security, fire protection, lifts, hydraulic services and building management
system.

        Standard Quality means the following carpet specification:

(a)tufted multi- level loop pile utilising 100% solution dyed yarn;

(b)treated for both anti- static and anti- bacterial functions; and

(c)finished with an anti- staining treatment to maintain carpet appearance.

        Stratum Management Statement means the stratum management statement
registered Book 4280 No. 649 or any replacement stratum management statement in
respect of the Complex from time to time.

        Stratum Plan means deposited plan 1014769.

        Substance means any natural or artificial substance whether in solid or
liquid form or in the form of a gas or vapour, and includes cooled or warmed
air, and hot or cold water.

        Supplies and other terms used in this clause which have meanings under
the GST law have the meanings proposed and implemented pursuant to the GST law.

        Term means the period of time specified in Item 5, commencing on and
including the date specified in Item 3 and expiring on the date specified in
Item 4.

        Termination Date means the date of expiration of this Lease as specified
in Item 4.

        Trust means the trust known as the Park Plaza Development Trust
established by deed of trust dated 18 April 1998 between the Lessor and MTM
Office Management Limited as varied from time to time.

        Trustee means the trustee of the Trust from time to time.

        Valuer means a registered valuer with at least 5 years experience in
valuing office buildings in the central business district of Sydney.

        Working Day means a business day between the hours of 7.00 am and 7.00
pm.

1.2    Singular/plural, gender etc.

(a)Words importing the singular number include the plural and the masculine
gender the feminine or neuter and vice versa.

(b)Words importing persons include corporations and vice versa.

(c)References to a month mean a calendar month.

(d)References to clauses are references to clauses of this Lease and references
to paragraphs are references to paragraphs of the clause in which the reference
appears.

(e)References to a body corporate includes a partnership.

1.3    Covenants—joint and several

        Any covenant or agreement on the part of 2 or more persons binds them
jointly and severally.

6

--------------------------------------------------------------------------------


1.4    Statutes

        Reference to a statute includes all regulations under and amendments to
that statute whether by subsequent statute or otherwise and a statute passed in
substitution for the statute referred to or incorporating any of its provisions.

1.5    Headings and underlinings

        Headings and underlinings in this Lease have been inserted for guidance
only and do not form any part of the text.

1.6    Manner of requesting and providing approval

(a)Where the Lessee requests the approval of the Lessor under the Lease, the
request must be in writing and the approval:

(i)must be given or withheld in writing;

(ii)may be given unconditionally or subject to reasonable conditions;

(iii)may not be refused unreasonably; and

(iv)may not be unreasonably withheld or delayed,

unless this Lease expresses otherwise.

(b)The Lessee may not do anything requiring the approval of the Lessor before
notice of that approval has been received by the Lessee.

1.7    Bodies and associations

        Reference to any body (including, without limitation, an institute,
association or authority), whether or not it is a statutory body:

(a)which ceases to exist; or

(b)whose powers or functions are transferred to any other body,

refers to the body which replaces it or which substantially succeeds to its
powers or functions.

1.8    Items

        References in this Lease to Items are references to items in the Item
Schedule of this Lease.

1.9    Indemnities

(a)Each indemnity in this Lease is a continuing obligation, separate and
independent from the other obligations of the parties, and survives termination,
completion or expiration of this Lease.

(b)It is not necessary for a party to incur expense or make any payment before
enforcing a right of indemnity conferred by this Lease.

2.    Exclusion of Implied Covenants

2.1    Implied Statutory Covenants

(a)The covenants, powers and provisions implied in leases by sections 84, 84A,
85 and 86 of the Conveyancing Act 1919 do not apply to this Lease.

7

--------------------------------------------------------------------------------

(b)In this Lease the words used in any of the forms of words in the first column
of part 2 of schedule 4 to the Conveyancing Act 1919 do not imply a covenant
under section 86 of that Act.

2.2    Whole of agreement in this Lease

(a)The provisions contained in this Lease expressly or by statutory implication
comprise the whole of the agreement between the parties.

(b)No other covenants, agreements or provisions, whether in respect of the
Premises or otherwise, are implied in this Lease or arise between the parties by
way of collateral or other agreement by reason of any promise, representation,
warranty or undertaking given by or made by or on behalf of any party to any
other party or its agent, contractor or employee on or prior to the execution of
this Lease.

3.    Moneys payable under this Lease

3.1    Rent

(a)The Lessee must during the Term pay to the Lessor in the manner specified in
paragraph (b) without demand from the Lessor and without any deduction
whatsoever, except as provided for in this Lease, the Annual Rent as increased
in accordance with the provisions of this Lease.

(b)The Lessee must procure that rent is payable to the Lessor throughout the
Term by way of automatic bank debit of the Lessee's bank account and credit to
the Lessor's bank account as notified to the Lessee in writing from time to
time.

(c)Subject to clause 3.2, Annual Rent must be paid in advance by regular and
consecutive monthly payments on the first day of each month in each year during
the Term (except the first and last payments which if necessary must be
proportionate).

(d)Despite paragraphs (a) and (c), the Lessee will not be obliged, and is
discharged from the obligation to, pay Annual Rent for the period from the date
of occupation pursuant to clause 24.12 until 1 October 2001.

3.2    Adjustment of Rent

        On each Rent Adjustment Date, the Annual Rent is adjusted by increasing
the Annual Rent by the percentage specified in Item 8(b).

3.3    Market Rent Review

(a)The Lessor may, not more than 3 months before a Review Date, and at any time
subsequent before the earlier of the immediately following Review Date (if any)
and the date of expiration of this Lease, give the Lessee notice of its estimate
of the then current market rental value of the Premises as the relevant Review
Date.

(b)If the Lessee fails to give notice of an objection to the Lessor's estimate
of rent within thirty (30) days of receipt of a notice under paragraph (a), the
proposed change in Annual Rent takes effect in accordance with paragraph (a).

(c)If the Lessee gives notice of an objection to the proposed change in Annual
Rent within one month of receipt of a notice under paragraph (a) (the dispute
notice) the Annual Rent shall be determined by a Valuer.

(d)Within 10 business days after the Lessee gives the dispute notice, the
parties must nominate a Valuer to the other.

8

--------------------------------------------------------------------------------

(e)If either party does not nominate a Valuer on time, the current market rental
value is to be determined by the Valuer nominated by the other party within 15
business days after the end of the 10 business day period and the Valuer's
determination is to be final and binding on both parties.

(f)If the Lessor and Lessee each validly nominate a Valuer, they must agree upon
a Valuer within 5 business days after the end of the 10 business day period.
That Valuer must determine the current market rental value of the Premises as at
that particular Review Date within 15 business days after being instructed and
the Valuers' determination is to be final and binding on both parties.

(g)If Lessor and Lessee cannot agree on a Valuer, either party may request the
President of the Institute to appoint a Valuer and instruct that Valuer to
determine the current market rental value from the particular Review Date within
15 business days after being appointed.

(h)The Valuer's determination is final and binding on the parties. The Valuer
must have due regard to evidence submitted by the parties as to their
assessments of the current market rental value. The Valuer's determination must
include reasons and be in writing and the cost of the determination is to be
apportioned equally between the Lessor and the Lessee.

(i)In determining the current market rental value, the Valuer (who is to act as
an expert and not as an arbitrator) must determine the current market rental
value for the Premises as at the particular market Review Date having regard to
the terms of this Lease and must:

(i)disregard:

A.the value of any goodwill attributable to the Premises, and the Lessee's
business and the value of the Lessee's Fixtures and Fittings or any other
interest in the Premises created by or permitted under this Lease;

B.the expense to the Lessee of vacating the Premises and the cost of relocation
or removal of the Lessee to other premises;

C.any deleterious condition of the Premises if that condition results from work
carried out on the Premises by the Lessee or a breach of term of this lease by
the Lessee;

D.any rental, fee or money received under a sub- lease or other sub- tenancy
agreement or occupational arrangement;

E.the fact that the Premises are presently occupied; and

F.the value of any partitioning, fit- out, furnishings and other similar matters
so that the Premises should be regarded as vacant and available for fitting-
out;

(ii)have regard to the length of the Term disregarding the fact that part of the
Term may have elapsed;

(iii)have regard to the market rental value of other commercial office premises
within the City of Sydney and being premises of similar quality and age or
reasonably able to be compared to the Premises and taking Incentives then
currently available in the market place into account;

(iv)in determining the market rental value, deduct from the rent payable under
this Lease the component of rent attributable to any Incentive made available to
the Lessee under this Lease or any other document whatsoever;

(v)consider the Premises as used for the Permitted Use;

(vi)regard the Premises on a whole tenancy basis;

9

--------------------------------------------------------------------------------

(vii)take account of whether or not all covenants on the part of the Lessor in
this lease have been complied with; and

(viii)if the Premises or the Building have been damaged or destroyed, assume
that the Premises or the Building have been reinstated in accordance with this
Lease.


(j)Despite the preceding provisions of this clause 3.3, the Annual Rent payable
following a Review Date must not be less than the Annual Rent payable and not
more than 15% above the Annual Rent Payable immediately before the Review Date.

3.4    Goods and Services Tax

(a)If, under another provision of this Lease, the Lessor is entitled to be
reimbursed by the Lessee for an amount paid by the Lessor to a third party, the
amount payable by the Lessee shall be the amount paid by the Lessor less any
amounts for which the Lessor is entitled to an input tax credit for the
consideration provided by the Lessor to such third party. This paragraph is
subject to paragraph (b).

(b)The amounts which are required to be paid by the Lessee under other
provisions of this Lease (including paragraph (a)) are calculated to be
exclusive of GST. If the Lessor becomes liable for any amount of GST (without
having regard to any input tax credits to which the Lessor may be entitled) in
respect of any supply it makes to the Lessee under this Lease (GST liability),
the amount otherwise payable to the Lessor under this Lease shall be increased
by the amount of the Lessor's GST liability. The increased amount shall be
payable by the Lessee in the same manner and at the same time as Rent is
required to be paid by the other provisions of this Lease.

(c)Where the Lessor has become subject to any penalties or interest as a result
of the late payment of GST where that late payment is a result of the failure of
the Lessee to comply with the terms of this Lease (including this clause) or
through some other failure of the Lessee to comply with its obligations under
GST law with regard to this Lease, then the Lessee shall pay to the Lessor an
additional amount on demand equal to the amount of those penalties and interest.

(d)If, as a result of any change in taxation associated with the GST (other than
income tax and excluding the impacts of the introduction of a GST) the cost to
the Lessor of performing its obligations under this Lease are reduced, that
reduction shall be offset against the Lessor's GST liability, such that the
effect of this paragraph is that the Lessee must pay to the Lessor only the
additional cost (if any) of performing the Lessor's obligations under this
Lease.

(e)The Lessor must issue a tax invoice to the Lessee in respect of each payment
by the Lessee under clause 3.4(b) prior to payment by the Lessee.

3.5    Abatement on damage

(a)Despite clause 9.5, if the whole or any part of the Building is destroyed or
damaged, or access to the Premises is totally or partially impeded or
obstructed, so as in any case to render the Premises during the Term
substantially unfit for the use and occupation of the Lessee then upon the
happening of any such damage, destruction or obstruction and so long as:

(i)any insurance policies effected by the Lessor in respect of the Premises have
not been rendered of no effect; and

(ii)payment of the policy moneys under any such insurance has not been refused,

in consequence of some negligent act, neglect or default of the Lessee or
Persons Under the Control of the Lessee, the Annual Rent and Outgoings (or a
proportionate part of it according to the nature and extent of the damage,
destruction or obstruction) must abate until the Premises

10

--------------------------------------------------------------------------------

have been rebuilt or reinstated or made fit for use and occupation, or the
obstruction to the Premises has been removed, or any disabling cause has ceased
or the Lease has been terminated in accordance with clause 9.5.

(b)If any dispute arises out of this clause it must be referred by either party
for determination under clause 24.

3.6    Amortisation of Fit Out Cost

        In addition to the Annual Rent, the Lessee must pay to the Lessor fit
out rent, in the same manner and at the same time as Annual Rent in the amount
as calculated by clause 25.11(b) being the cost of the Lessor's Fit Out in the
Premises amortised over the Term.

4.    Outgoings

4.1    Lessee to pay Proportion of Building Outgoings

        The Lessee must, with respect to each Accounting Year, pay to the Lessor
the Lessee's Proportion of the Outgoings each year. The Lessee's obligation to
pay the Lessee's Proportion of the Outgoings commences on the earlier of the
Commencing Date and the date the Lessee first occupies the Premises.

4.2    Payments on account of Outgoings

(a)The Lessor must estimate for each Accounting Year the Outgoings and Notify
the Lessee of the estimate.

(b)The Lessor shall only be entitled to provide one estimate per Accounting Year
and such estimate shall only be reconciled against actual costs incurred
pursuant to clause 4.3 once per Accounting Year.

(c)The Lessee must pay to the Lessor the Lessee's Proportion of the Outgoings
for any year of the Term based on the Lessor's estimate of Outgoings, for each
Accounting Year:

(i)by equal monthly instalments;

(ii)in advance during each Accounting Year; and

(iii)on the first day of each month

in the same manner as the payment of Annual Rent.

4.3    Outgoings Statement

(a)The Lessor must give to the Lessee an Outgoings statement, certified as
correct by an accountant of the Lessor, as soon as practical after the end of
each Accounting Year specifying in respect of the preceding Accounting Year:

(i)the Outgoings including reasonable particulars to allow the Lessee to make an
assessment of the Outgoings; and

(ii)the amount of the Lessee's Proportion calculated in accordance with
clause 4.1 and showing such calculations.
(b)The Outgoings shall be separately accounted for in such statement and there
shall be no consolidation of accounts with any moneys payable under this Lease
(including Rent) or with any other moneys payable to the Lessor in relation to
any other premises or for any other reason whatsoever.

11

--------------------------------------------------------------------------------

(c)The statement given under this clause is evidence of what it contains (unless
and until the contrary is shown), unless:

(i)there is a manifest error;

(ii)the Lessee disputes the contents of the statement and notifies the Lessor
within thirty (30) days of service of the statement on the Lessee.
(d)If the Lessee disputes the contents of the statement, and the dispute is not
able to be resolved within 28 days of service of the statement on the Lessee,
the matter must be referred for determination in the same manner as is provided
in clause 24 provided that the expert to determine the dispute must be to an
independent Valuer and in the case of disputes as to the appointment, the
President (or other principal officer) of the Institute will nominate a Valuer.
Pending the determination of such dispute the Lessee will pay the amount claimed
by the Lessor in its statement and any reconciliation following the
determination of the dispute will be dealt with in accordance with
clause 4.4(c).

4.4    Adjustment of Outgoings

(a)The Lessee must pay to the Lessor the Lessee's Proportion of Outgoings
calculated in accordance with clause 4.1 (less any amounts paid by the Lessee on
account of Outgoings) within 28 days of receipt by the Lessee of the statement
referred to in clause 4.3.

(b)Subject to paragraph (c), termination of this Lease does not terminate or
prejudice the liability of the Lessee to pay the Lessee's Proportion of
Outgoings.

(c)If payments on account of the Lessee's Proportion exceed the Lessee's
Proportion calculated in accordance with clause 4.1 for any year the excess must
be promptly:

(i)credited against the next payments made by the Lessee on account of the
Lessee's Proportion; or

(ii)if the Lease is terminated, credited against any amount owing by the Lessee
to the Lessor, or paid to the Lessee if nothing is owed to the Lessor.

4.5    Change to Lessee's Proportion

        In the event the Lettable Area of the Commercial Component of the Office
Tower changes, the Lessee's Proportion expressed as a percentage in Item 6 will
change accordingly such that the Lessee's Proportion always reflects the
percentage which the Lettable Area of the Premises bears to the Lettable Area of
the Commercial Component of the Office Tower.

5.    Use of the Premises

5.1    Permitted use

        The Lessee must use the Premises only for the Permitted Use.

5.2    Warranty

        The Lessor warrants that the Permitted Use is approved pursuant to the
Development Consent. If the Lessee's business is, or becomes, permissible only
with the consent or approval of an Authority, the Lessee must obtain that
consent or approval at the cost of the Lessee.

12

--------------------------------------------------------------------------------


5.3    No noxious use

        The Lessee must not at any time do or knowingly permit to be done by
Persons Under the Control of the Lessee in the Premises or the Common Areas:

(a)any illegal act, trade, business, occupation or calling;

(b)any thing which causes damage or unreasonable disturbance to the occupiers or
owners of adjoining or neighbouring premises or buildings; or

(c)the smoking of tobacco.

5.4    Common Areas

        The Lessee shall have the right to use the Common Areas in common with
the Lessor and all others entitled to use the Common Areas but in doing so the
Lessee will, and will use all reasonable endeavours to procure that Persons
Under the Control of the Lessee, comply with the Rules.

5.5    Reservations to Lessor

        The Lessor reserves unto itself the right to use any toilets or other
areas of the Building specially designated for exclusive use by a particular
lessee or lessees and the uninterrupted passage of all pipes and cables or other
conveyances through the Premises (but not through the Lettable Area of the
Premises) and the running of all substances and materials for which they are
designed through the same and the Building structure (including the roof)
subject to the Lessee's rights pursuant to the subsequent provisions of this
clause 5.

5.6    Use of Fit Out

(a)The Lessee shall have, at no additional consideration, the unimpeded and
uninterrupted use of the Lessor's Fit Out, for the Term and during any option
period and any holding over period.

(b)The Lessee shall take all reasonable care of the Lessor's Fit Out during the
Term, any option period and any holding over period and shall be obliged to
replace or repair same if worn out, damaged or destroyed unless due to fair wear
and tear or wilful or negligent act or omission of the Lessor. The repair of any
such item shall be at the cost of the Lessee.

6.    Assignment, Sub-Leasing etc.

6.1    Restriction on Assignment

        Subject to clause 6.4, the Lessee must not during the Term assign, sub-
lease, transfer, mortgage, charge or otherwise deal with the Lessee's interest
in the Premises (or any part of them), or by any act or deed procure any of the
foregoing, without obtaining the approval of the Lessor such approval not to be
unreasonably withheld where:

(a)the ingoing lessee, if it is or includes a proprietary company or an
individual, delivers to the Lessor such personal or bank guarantees of the
Lessee's obligations under this Lease as the Lessor may reasonably require;

(b)the Lessee and the ingoing lessee enter into a deed with the Lessor in a form
reasonably required by the Lessor under which the ingoing lessee agrees to
perform and observe the covenants and agreements of the Lessee in this Lease;

13

--------------------------------------------------------------------------------

(c)the Lessee pays to the Lessor the proper costs, charges and expenses
(including reasonable legal costs, fees and expenses) incurred by the Lessor:

(i)in making inquiries as to the respectability, responsibility,
creditworthiness, solvency and appropriateness of the ingoing lessee or the
guarantor;

(ii)of and incidental to the giving of the Lessor's approval; and

(iii)in relation to the preparation or perusal (as the case may be) and
completion of the deed of covenant referred to in sub- clause (b);
(d)the assignee shall be demonstrated to the reasonable satisfaction of the
Lessor to be capable of performing the Lessee's obligations under this Lease;
and

(e)in the case of a sub- lease:

(i)there is no unremedied breach by the Lessee of all of the terms of this Lease
on its part whether express or implied, the Lessee is not at the time of
applying for such consent in breach of any of the terms of this Lease, and the
payment of all Rent and all other money payable by the Lessee to the Lessor up
to the date of the proposed sub- lease have been paid;

(ii)the Lessee pays to the Lessor all costs incurred by the Lessor, whether or
not the proposed sub- lease proceeds to completion, and legal costs of and
incidental to the giving of its consent;

(iii)the Lessee proves to the satisfaction of the Lessor that the proposed sub-
lessee is a respectable, responsible and solvent person, and pays all costs
incurred by the Lessor of investigating the suitability, stature and financial
standing of the proposed sub- lessee regardless of whether or not the proposed
sub- lease proceeds to completion;

(iv)the Lessee and the proposed sub- lessee enter into a deed with the Lessor in
the form required by the Lessor providing, inter alia, that the proposed sub-
lessee will not cause or contribute to a breach of this Lease by the Lessee;

(v)the Lessee and the proposed sub- lessee comply with the Lessor's requirements
in relation to the documents, stamping and registration of the intended sub-
lease; and

(vi)the Lessee provides in favour of the Lessor such guarantees of the
obligations and covenants of the proposed sub- lessee under the sub-lease as may
be required by the Lessor.

6.2    Release of Lessee

        For the avoidance of doubt, the Lessee will not be released or
discharged from all obligations and liability pursuant to this Lease and its
occupation of the Premises as from the date of an assignment.

6.3    Lessee being a Company

(a)Where the Lessee is a company the shares in which are not listed on any
member exchange of the Australian Stock Exchanges Limited the Lessee covenants
with the Lessor that during the Term or any holding over period no transfer of
any share or shares in the capital of the Lessee (whether by a single
transaction or a series of transactions) will be registered recorded or entered
in its books and that no beneficial interest in any such share or shares will be
issued or recognised or other action taken or attempted to be taken having the
effect that the shareholders of the Lessee at the date of this Lease together
beneficially hold or control:

(i)Less than 51% of the voting, income or capital participation rights in the
Lessee;

(ii)Less than 51% of the voting rights at a meeting of Directors of the Lessee;

14

--------------------------------------------------------------------------------





And otherwise no change in the control of the Lessee will be effected, (each of
the transactions referred to in this clause are collectively called the
dealing).

(b)Any dealing shall be deemed not to be in breach of clause 6.3(a) if prior to
any dealing the Lessee and/or the proposed new shareholders or beneficial owners
or other persons gaining control of the Lessee satisfy such of the requirements
of clauses 6.1(c)(i), (ii), and (iii) as the Lessor requires.

(c)In clause 6.3(a) the words "the shares in which are not listed on any member
exchange of the Australian Stock Exchange Limited" are deemed deleted prior to
the completion of any transaction which would or will result in the shares of
the company being the Lessee ceasing to be listed on any member exchange of the
Australian Stock Exchange Limited.

6.4    Prohibited Tenants

        For the avoidance of doubt, the Lessee must not assign this Lease or
sub- lease the Premises or any part of the Premises to a Prohibited Lessee, or
allow a Prohibited Lessee into occupation of the Premises or any part of them in
any way whatsoever.

7.    Maintenance, Repair and Alterations

7.1    Repair

(a)The Lessee must during the Term maintain, repair and keep the Premises in
good condition as first class commercial premises, including repairing and
repainting and replacement of floor coverings as required (fair wear and tear,
repairs and maintenance of a capital or structural nature and other repairs or
maintenance which are the responsibility of the Lessor under this Lease, damage
by fire, storm, tempest, act of God or war only excepted).

(b)Without releasing the Lessee from its obligation to repair pursuant to
clause 7.1(a) where any insurance proceeds are recoverable under any policies of
insurance effected by the Lessor in relation to any want of repair the Lessee is
obliged to rectify pursuant to clause 7.1(a), the Lessor will promptly claim
under such policy and remit the funds recovered to recompense, to the extent
they can, to the Lessee for the expense incurred for such repairs to the
Premises.

7.2    Redecoration

        The Lessee must paint, varnish, paper or otherwise treat the walls,
ceiling and other internal surfaces of the Premises in the same manner as they
were finished on completion of the Lessee's fit out of the Premises at any time
reasonably required by the Lessor provided that, subject to the Lessee's
obligations under clause 16.7 of the Lease, the Lessor cannot require the Lessee
to redecorate the Premises pursuant to this clause 7.2 during the final year of
the Term or at intervals of less than three (3) years.

7.3    Cleaning

(a)The Lessee must during the Term keep the Premises clean and tidy.

(b)The Lessor will engage a cleaning contractor to carry out daily cleaning and
rubbish and waste removal from the Premises and to periodically clean the
interior windows of the Premises in a thorough and professional manner and the
Lessee will pay all costs and expenses incurred by or on behalf of the Lessor in
such cleaning and removal of rubbish and waste from the Premises, payable
monthly in arrears.

(c)The Lessor will engage a cleaning contractor to carry out cleaning and waste
removal from the Common Areas and to periodically clean the exterior windows of
the Building in a thorough and

15

--------------------------------------------------------------------------------

professional manner and the Lessee will pay the Lessee's Proportion of all such
costs and expenses incurred by or on behalf of the Lessor in such cleaning and
removal of rubbish and waste from the Common Areas payable monthly in arrears.

(d)The Lessor shall not be responsible to the Lessee for any loss of or damage
to the property or effects of the Lessee occasioned by or contributed to by any
supervisor or office cleaner or other persons contracted by or on behalf of the
Lessor for cleaning, rubbish removal or related tasks provided that the Lessor
shall, if requested by the Lessee, refuse access to the Premises to any office
cleaner or other persons employed or engaged by on or behalf of the Lessor for
cleaning, rubbish removal or related tasks where the Lessee has reasonable cause
to suspect such a person has or may have damaged, destroyed or stolen any item
of the Lessee or any of its servants or agents.

(e)The cleaning contractor appointed by the Lessor must comply with the
reasonable security requirements of the Lessee notified to the cleaning
contractor from time to time.

(f)The Lessor must replace the cleaning contractor appointed by the Lessor
(subject to the Lessor having the right to terminate the contractor in such
circumstances and subject to any applicable notice periods) if:

(i)there is a security breach which the Lessee has reasonable grounds to believe
may have been due to the cleaning contractor; or

(ii)the Lessee reasonably objects to the standard of work performed by the
cleaning contractors and the cleaning contractor does not improve its standard
of work to a satisfactory level within a reasonable time of receipt by it of
notice from the Lessor requiring it to do so.

7.4    Breakages

        The Lessee must promptly make good, in a good and workmanlike manner,
any breakage, defect or damage to the Premises or to any adjoining premises,
facility or appurtenance caused by any breach or default of the Lessee under
this Lease.

7.5    Broken glass

        The Lessee must promptly replace, in a good and workmanlike manner, all
broken glass in the windows and doors of the Premises with glass of the same or
similar quality where the breakage was caused by the Lessee or Persons Under the
Control of the Lessee.

7.6    Lessor may inspect

(a)The Lessor may at all reasonable times, during Lessee's normal business
hours, on giving to the Lessee reasonable written notice (except in the case of
an emergency when no notice is required and entry may be made at any time) enter
the Premises and view the state of repair of the Premises.

(b)The Lessor may serve on the Lessee a notice in writing requiring the Lessee
within a reasonable time to effect any repair which is the Lessee's
responsibility under this Lease.

7.7    Lessor may repair

(a)The Lessor may on giving to the Lessee reasonable written notice, not to be
less than five (5) business days (except in the case of reasonably perceived
emergency when no written notice is

16

--------------------------------------------------------------------------------

required) enter the Premises and with workmen and others and all necessary
materials for the purposes of:

(i)complying with any request, requirement, notification or order of any
authority having jurisdiction or authority over or in respect of the Premises
for which the Lessee is not liable under this Lease;

(ii)remedying any default of the Lessee under this Lease; or

(iii)carrying out any of its obligations under this Lease or at law.


(b)In the exercise of any power under clause 7.7(a), the Lessor must do all
things reasonably possible to minimise inconvenience and disruption to the
Lessee, and the Lessor must remove all rubbish from the Premises resulting from
the exercise of its power and leave that part of the Premises used in the
exercise of the Lessor's power in a clean and good condition.


7.8    Structural alterations

(a)Except where required under this Lease, the Lessee must not make any
structural alterations or additions to the Premises or any alterations or
additions to the services of the Complex or the Building without the prior
written approval of the Lessor.

(b)The Lessee must remove any alteration or addition and to reinstate the
Premises at the expiration of the Term or sooner determination of this Lease.

(c)For the avoidance of doubt, the Lessee is not obliged to remove the Lessor's
Fit Out at the expiration or sooner determination of this Lease.

7.9    Pest control

        The Lessee must take all reasonable precautions to keep the Premises
free of rodents, vermin, insects, pests, birds and animals.

7.10    Alterations to fitout

(a)The Lessee may, subject to the Lessor's prior approval and at the Lessee's
own expense, carry out additional fitting out work and redecoration
refurbishment work to the Premises at any time throughout the Term.

(b)When seeking the Lessor's approval to additional fitting out work and
refurbishing work the Lessee will provide the Lessor with plans of such works
and will provide the Lessor with a structural engineer's report stating that the
additional fitout work and refurbishing work will not cause structural damage to
the Building.

(c)The Lessee must obtain all necessary approvals and consents of all relevant
authorities in respect of any fitting out or refurbishment works it proposes to
carry out. The Lessor must do all things reasonably necessary to assist the
Lessee in obtaining such approvals and consents.

(d)The Lessee must carry out any such fitting out and/or refurbishment works in
a proper and workmanlike manner and so as to not interfere with the performance
of any services to the Complex or operating efficiency.

(e)Any additions to the fitout belong to the Lessee and are included within the
meaning of Lessee's Fixtures and Fittings and must therefore be removed from the
Premises at the expiry or sooner determination of this Lease, if required by the
Lessor.

17

--------------------------------------------------------------------------------

8.    General Lessee's Covenants

8.1    Services

        The Lessee must as and when due pay all accounts for the supply of
electricity, water, gas, telephone and any other services which are separately
metered to or from the Premises.

8.2    Requirements of public authorities

        The Lessee must comply with:

(a)all statutes, proclamations, orders and regulations present or future
affecting or relating to the Premises or the use of the Premises; and

(b)all requirements which may be made or notices or orders which may be given by
any governmental, semi-governmental, city, municipal, health, licensing or any
other authority having jurisdiction or authority in respect of the Premises or
its use,

on the condition that:

(c)the Lessee, unless required as a result of the particular use and occupation
of the Premises by the Lessee or other specific obligation under this Lease,
rather than the use of the Premises generally as commercial offices, is under no
liability in respect of any structural alterations; and

(d)the Lessee is not required:

(i)to effect any structural works which are required other than as a result of
the Lessee's particular use of the Premises rather than the use of the Premises
generally as commercial offices;

(ii)to comply with any statute, proclamation, order or regulation affecting or
relating to the Premises which would have required compliance whether or not the
Lessee was in occupation; or

(iii)except if otherwise required under this Lease.

8.3    Floor overloading

        The Lessee must not do, permit or allow to be done by Persons Under the
Control of the Lessee on the Premises anything in the nature of overloading any
floor of the Complex whereby those load bearing capacities are exceeded.

8.4    Use of lavatories

        The Lessee must not use and must use its best endeavours not to permit
or allow to be used by Persons Under the Control of the Lessee the lavatories,
toilets, sinks, drainage and other plumbing facilities in the Complex for any
purposes other than those for which they were constructed or provided, and must
not deposit or permit to be deposited in them any sweepings, rubbish or other
matter. Any damage caused by misuse by the Lessee or Persons under the Control
of the Lessee, must be promptly made good, in a workmanlike manner, by the
Lessee.

8.5    Notice of defects

        The Lessee must give to the Lessor prompt notice of any accident to or
defect or lack of repair in any services or fixtures, fittings, furnishings,
plant or equipment in the Premises, and of any circumstances likely to be or to
cause any danger, risk or hazard to the Premises or any person using the
Premises.

18

--------------------------------------------------------------------------------


8.6    Fire Drills

        The Lessee shall at all times comply with and observe all reasonable
directions given and rules laid down by the Lessor or the Lessor's Manager in
relation to precautions against fire in the Complex and in regard to actions to
be taken in event of fire occurring in the Complex. In particular the Lessee
shall procure that such numbers of its officers or employees reasonably required
by the Lessor or the Lessor's Manager shall act as fire wardens in relation to
the Premises and shall accept reasonable instructions as to safety equipment and
procedures in relation to fire in the Complex and that all of its officers and
employees shall take part in all fire evacuation drills organised for the
Complex by the Lessor or the Lessor's Manager.

8.7    Heating and Cooling

        The Lessee will not use or permit or suffer to be used any method of
heating or cooling the Premises other than as may be provided by the Lessor from
time to time without the prior consent of the Lessor which shall not
unreasonably be withheld if in the Lessor's opinion such heating or cooling will
not interfere with the heating or cooling or other services of the Complex.

8.8    Fire regulations

        The Lessee will comply with insurance, sprinkler, fire alarm and fire
safety regulations, the requirements of authorities, the Lessor's insurers or
the Lessee's insurers in each case in respect of any of the Lessee's Fixtures
and Fittings and the Lessee will pay to the Lessor the cost of any alterations
to the sprinkler, fire alarm and fire safety installation which may become
necessary by reason of the non- compliance by the Lessee with the said
regulations or the requirements of the appropriate authorities or the
requirements of the Lessee's or Lessor's insurer (as the case may be) as a
result of the installation of such fixtures fittings and equipment.

9.    Insurance

9.1    Public Risk Policy and Third Party Policy

(a)The Lessee will effect at the start of the Term and keep current during the
Term in respect of the Premises a public risk insurance policy in an amount
being not less than the amount specified in Item 11 or such higher amount
reasonably determined by the Lessor as may be notified in writing by the Lessor
to the Lessee from time to time.

(b)The insurance policy effected in accordance with clause 9.1(a) shall bear
endorsement to include the risks referred to in clause 10.2 and shall include
extensions to cover:

(i)Any liability of the Lessee to the Lessor for damage to the Premises or the
Building; and

(ii)Any liability of the Lessee to the Lessor for damage to Elevators, hoists,
cranes and pressure vessels; and

shall contain a provision for automatic reinstatement in the case of damage by
fire, flood and explosion.

9.2    Lessee not to Void Insurances

(a)The Lessee will not without the prior approval in writing of the Lessor bring
or do or permit or suffer to be brought or done any act, matter or thing to or
upon the Premises or the Building

19

--------------------------------------------------------------------------------

(including but not limited to any fit- out works or works being carried out by
the Lessee pursuant to this Lease or otherwise) or keep anything in the Premises
or the Building which shall or may:

(i)increase the rate of any premium payable in respect of insurance effected by
the Lessor in relation to the Premises or the Building or on any property of the
Lessor in either thereof; or

(ii)vitiate or render void or voidable any insurance effected in relation to the
Premises or the Building disclosed in full by the Lessor to the Lessee or in
relation to any property in either thereof or any insurance referred to in
clause 9.1(a); or

(iii)without prejudice to the generality of the preceding provisions of this
clause 9.2, conflict with:

A.any laws or regulations relating to fires or fire safety;

B.any insurance policy in respect of the Premises or the Building or any
property in either thereof details of which are disclosed by the Lessor to the
Lessee;

C.the by- laws regulations or ordinances of any government or statutory
authority or the provisions of any statute for the time being in force; or

D.the Stratum Management Statement.


(b)The Lessee as and when required by notice in writing from the Lessor shall
pay to the Lessor on demand all extra premiums payable in respect of any
insurance relating to the Premises or the Building or any property in either
case thereof details of which have been disclosed by the Lessor to the Lessee:

(i)in the event of the Lessor approving in writing any proposal of the Lessee to
increase the rate of premium referred to in clause 9.2(a)(i); or

(ii)caused by any act matter or thing brought or done to or upon the Premises or
any other part of the Complex or the Land by the Lessee.

9.3    Approved Insurers

(a)Notwithstanding anything expressed or implied in this Lease the following
provisions of this clause 9.3 shall apply to all policies of insurance effected
or required to be effected by the Lessee pursuant to its obligations under this
Lease whether such policy be in respect of any property or any risk of the
Lessor or of the Lessee so that each such policy:

(i)shall be taken out with an insurance office or company approved by the
Lessor; and

(ii)shall be for such amounts and to cover such risks and contain such
conditions as are reasonably acceptable to or reasonably required by the Lessor;
and

(iii)shall be taken out in the names of the Lessor and the Lessee and if
applicable any mortgagee holding under a registered mortgage for their
respective rights and interests; and

(iv)shall contain a waiver of subrogation clause in a form approved by the
Lessor such approval not to be unreasonably withheld or delayed; and

(v)shall provide that the insurer will not cancel such insurance without giving
the Lessor 10 business days prior written notice.
(b)The Lessee shall produce to the Lessor on demand (but not more frequently
than once in each period of 12 months during the Term):

(i)a duplicate or certified copy of the certificate of currency and copy of each
insurance policy for inspection by the Lessor as where and when required by this
Lease or the Lessor; and

20

--------------------------------------------------------------------------------

(ii)a duplicate or certified copy of all renewal certificates and endorsement
slips and receipts for payment of premium and any other money relating to any
such policy.


(c)The Lessee shall pay and bear all premiums and other moneys payable in
respect of any such policies as the same shall become due and payable and
provide proof of payment of such premiums and other moneys to the Lessor.

9.4    Disclosures

        The Lessee will give to the office or company with which every policy
referred to in clause 9.3(a) is to be effected full, true and particular
information of all matters and things known or which ought to be known to the
Lessee the non- disclosure of which may void or prejudice any such policy.

9.5    Total destruction

(a)If the Premises are totally destroyed or damaged so as to render repair or
reinstatement impractical or, where the Premises are not so totally destroyed or
damaged total occupation is prohibited for a period of in excess of three
(3) months, either party may, within one month by notice in writing to the other
terminate this Lease with effect from the date of damage or destruction or
prohibition.

(b)If neither party delivers to the other a notice under clause 9.5(a), the
Lessor must as soon as is reasonably practicable, having regard to any of its
obligations under the Stratum Management Statement, rebuild the Premises as much
as is practicable in accordance with its original design (or such other design
as the Lessor and the Lessee may agree) or use all reasonable endeavours to
reinstate the Premises for the Lessee's occupation. If the Lessor (being obliged
to repair or reinstate the Premises) does not promptly commence to, in no event
longer than 30 days after the destruction or damage, and thereafter repair or
reinstate the Premises in accordance with this clause, then within 20 business
days of receipt of notice in writing from the Lessee, the Lessee may by notice
in writing terminate this Lease.

(c)If the Premises are partially destroyed or damaged or occupation prohibited,
the Lessor must as soon as is reasonably possible repair, in no event longer
than 30 days after the destruction or damage, replace, make good or reinstate
the whole of the destroyed or damaged portion of the Premises as nearly as
practicable to the condition in which they were immediately prior to such damage
or destruction or prohibition. If the Lessor does not as soon as reasonably
practicable (having regard to any insurance company requirements) commence to
and thereafter repair and make good such damage or destruction or otherwise make
all of the Premises available for occupation to the condition as near as
practicable they were in immediately prior to such damage or destruction or
prohibition occurring, the Lessee, may either, after giving the Lessor 10
business days prior written notice, effect such repairs itself and offset the
cost thereof against rent otherwise payable, or alternatively after giving the
Lessor 10 business days prior written notice, terminate this Lease.

(d)If access to the Premises:

(i)is permanently blocked, (without prejudice to either the right of the Lessor
or the Lessee to claim compensation or damages from any third party) either
party may terminate this Lease at any time after the blockage arises; or

(ii)is temporarily impeded or obstructed, the Lessor must use all reasonable
endeavours to have the impediment or obstruction removed as soon as possible, in
no event longer than five (5) business days.

21

--------------------------------------------------------------------------------



10.    Releases and Indemnities

10.1    Release by Lessee

(a)The Lessee agrees to occupy and use the Premises at the Lessee's risk and
releases to the fullest extent permitted by law the Lessor its employees, agents
and contractors from all claims, demands and liability from all loss damage or
injury suffered by the Lessee and Persons under the Control of the Lessee
arising:

(i)in respect of any damage occurring to any property (including the Lessee's
Fixtures and Fittings) in or about the Premises, the Common Areas or the
Building;

(ii)in respect of the death of or injury to any person; or

(iii)as a result of the interruption or failure of any services or equipment in
or connected to the Premises the Common Areas or the Building.
(b)The release under clause 10.1(a) shall be full and absolute except to the
extent that such accident, damage, loss, death, injury, cost or expense is
caused by the negligence, reckless, or wilful act or omission of the Lessor.

10.2    Indemnity by Lessee

        The Lessee shall keep the Lessor indemnified against all claims actions
losses and expenses of any nature which the Lessor suffers or incurs, or, for
which the Lessor might become liable, in respect of or arising out of:

(a)any damage to any property (including the Premises, the Building, the Common
Areas and all property (including the property of the Lessee) within or on the
Premises or the Building or the Common Areas;

(b)the death of or injury to any person; or

(c)any other loss, expense or damage of every description suffered by any
person,

where the damage to property, death, injury or other loss, expense or damage is
caused by or arises wholly or partly from (to the extent of the contribution) or
in relation to any of the following (except to the extent of any negligence,
reckless, or wilful act or omission of the Lessor):

(i)any negligence by the Lessee and Persons under the Control of the Lessee;

(ii)acts or omissions of the Lessee and Persons under the Control of the Lessee;
and

(iii)a breach of this Lease by the Lessee.

11.    Lessor's General Covenants

11.1    Quiet enjoyment

        Subject to the Lessor's rights, reservations and obligations under this
Lease, including without limitation clause 11.2, the Lessee, paying the Rent and
complying with the provisions of this Lease, may peaceably possess use and enjoy
the Premises during the Term without any interruption or disturbance from the
Lessor or any other person lawfully claiming by, from or under the Lessor or
having power over the Lessor.

11.2    Ongoing Works

        The Lessor may carry out further works to the Building after the
Commencing Date (which may involve the use of hoardings and scaffolding) and the
Lessor will not be in breach of clause 11.1 in

22

--------------------------------------------------------------------------------


relation to any such works if it takes all reasonable action necessary to
minimise any dust, disruption and noise to the Lessee due to the Works to other
parts of the Building or the fitting out of other tenancies in the Building
after the Commencing Date.

11.3    Lessor to pay rates and comply with orders

        To the extent not the responsibility of the Lessee under this Lease, the
Lessor must:

(a)pay all rates, taxes and other assessments levied, assessed or otherwise
charged or taxed against the Premises, the Building and the Land; and

(b)comply with all statutes, proclamations, orders and regulations affecting or
relating to the Premises and the Building.

11.4    Acknowledgment as to ownership of fixtures and fittings

        All Lessee's Fixtures and Fittings are and remain the property of the
Lessee. Any other fit out works in the Premises, including the Lessor's Fit Out,
paid for by the Lessor under the Agreement for Lease are and remain the property
of the Lessor.

11.5    Removal of Lessee's Fixtures and Fittings

(a)The Lessee must, at or prior to the determination of this Lease, if requested
by the Lessor, remove and carry away from the Premises the Lessee's Fixtures and
Fittings. In doing so, the Lessee must not damage the Premises, or if damaged,
must immediately make good such damage which the Lessee causes in such removal
and carrying away.

(b)The Lessee is not obliged to, and must not, remove the Lessor's Fit Out.

11.6    Mortgagee's Consent and Registration

(a)On or before the execution of this Lease, the Lessor and the Lessee will duly
execute four counterparts of a deed in the form of the Mortgagee's Consent and
the Lessor shall deliver the executed counterparts of such deed to the Mortgagee
(as defined in the Mortgagee's Consent) for signing. The parties confirm that
the Mortgagee's Consent is acceptable to them.

(b)The Lessor will use its reasonable endeavours during the Term to attend to
the stamping and registration of this Lease as expeditiously as possible after
receipt from the Lessee of all moneys payable in relation to stamping and
registration of this Lease and after such registration the Lessor shall deliver
expeditiously to the Lessee the Lessee's registered counterpart of the Lease.

11.7    Lessor's Insurance

(a)The Lessor will effect at or prior to the commencement of the Term and keep
current during the Term of this Lease in respect of:

(i)improvements on the Land—reinstatement insurance; and

(ii)areas not leased to lessees or not adequately insured by lessees—public risk
insurance for sums reasonable from time to time in the context of the Building.
(b)The Lessor shall pay and bear all premiums and other moneys payable in
respect of any such policy as and when the same shall become due and payable.

(c)The Lessee acknowledges that some insurance for the Complex as a whole may be
effected pursuant to the Stratum Management Statement.

23

--------------------------------------------------------------------------------

12.    Lessor's Obligations to Repair and Maintain

12.1    Lessor's repair and maintenance of the Building and the Premises

(a)The Lessor must promptly carry out or cause to be carried out in a
workmanlike manner using appropriate materials and equipment all repairs and
maintenance necessary for the purposes of keeping the external surfaces of the
Building in good order and condition.

(b)Unless the responsibility of the Lessee under this Lease, the Lessor must
repair or cause to be repaired (including, where necessary, repair by way of
replacement) any structural parts of the Building and the Premises in need of
repair, within a reasonable time after becoming aware of the same.

(c)The Lessee must Notify the Lessor of any damage of a structural nature upon
it becoming aware of that damage.

(d)The Lessor will procure the cleaning of the exterior of the windows of the
Building not less frequently than once every 3 months.

12.2    Lessor's repair and maintenance of Plant and Equipment

        The Lessor must carry out or cause to be carried out a regular program
of maintenance (which may also include repair and replacement) in respect of the
Lessor's plant and equipment in the Building in accordance with the
recommendations of the manufacturer or the Lessor's maintenance contractor for
such plant and equipment.

12.3    Lessor to clean and maintain common areas

        The Lessor must cause the Common Areas to be regularly cleaned, and for
garbage and refuse to be regularly removed from the Common Areas.

12.4    Lessor to maintain and repair statutory services in the Building

(a)The Lessor must use reasonable endeavours to have the relevant statutory
authority repair, maintain and ensure the continuous operation of:

(i)the sewerage, water supply and drainage services, and

(ii)the electricity supply,

installed from time to time in the Building for the benefit of its occupiers.

(b)If the sewerage, water supply or drainage service, or electricity supply
within the Building ceases to operate due to any fault or damage occurring
within the Building or the Land, and the rectification or repair of the fault or
damage is not the responsibility of a statutory authority or the Lessee, the
Lessor must use all reasonable endeavours to rectify or repair or cause to be
rectified or repaired such fault or damage promptly after becoming aware of it.

(c)If the Lessor complies with its obligations pursuant to clause 12.4(a) the
Lessor will not be liable for a failure of sewerage, water supply or drainage
service or electricity supply occasioned due to a matter which is the
responsibility of a statutory authority.

(d)The Lessee must Notify the Lessor of any fault or damage referred to in
clause 12.4(b) after the Lessee becomes aware of that fault or damage.

(e)Where the fault or damage has arisen as a result of the negligence, act or
omission or breach of this Lease by the Lessee or Persons under the Control of
the Lessee, the Lessee must pay the

24

--------------------------------------------------------------------------------

costs incurred by the Lessor acting reasonably in rectifying or repairing the
fault or damage, upon written demand by the Lessor.

(f)The Lessor must not disconnect or interrupt the water, telephone or
electricity service to the Premises without giving at least five (5) days prior
written notice to the Lessee (except in the case of a reasonably perceived
emergency). The Lessor must have regard to any representations made by the
Lessee to reschedule the disconnection or interruption to accord with the
Lessee's operational requirements from time to time for water, telephone or
electricity, as the case may be.

12.5    Lessor to keep sprinklers and fire warning system in good repair

(a)The Lessor must use reasonable endeavours to keep any fire sprinklers and
fire warning system installed from time to time by the Lessor in the Building in
good working order and repair.

(b)The Lessee must comply with the requirements of all authorities relating to
fire sprinklers and fire warning systems if any non compliance has been brought
about by any alterations or additions to the Premises effected by the Lessee.

12.6    Restriction on Lessor's obligations

(a)Notwithstanding clauses 12.1- 12.5 (inclusive), the Lessor is not obliged to
carry out any maintenance work, repair or rectification work made necessary:

(i)by reason of any negligence or act, default or omission of the Lessee;

(ii)by reason of any negligence or act, default or omission of any Persons under
the Control of the Lessee; or

(iii)which the Lessee is obliged to carry out under this Lease.
(b)The Lessor may carry out at the cost of the Lessee any maintenance work,
repair or rectification work made necessary by reason of any occurrence
specified in clause 12.6(a). The cost incurred by the Lessor acting reasonably
in undertaking such work must be paid to the Lessor within 10 business days of
written demand given to the Lessee.

12.7    Occupational Health and Safety

(a)The Lessor will use all reasonable endeavours throughout the term of the
Lease, at the Lessor's expense to:

(i)maintain all Plant that is used to supply any Substance, to the Premises in
such condition as to be safe to the occupants of the Premises and without risk
to their health;

(ii)not to supply any Substance that is known to be unsafe to the health of the
occupants of the Premises of which is known may cause risk to their health; and

(iii)carry out or cause to be carried out the testing and examination necessary
to discover, and eliminate or minimise any risk to the health and safety of the
occupants of the Premises that may arise from the condition of the Plant or
Substance. This includes air conditioning and water heating or cooling systems.
(b)At the Lessee's request, not more than once every 12 months the Lessor will
provide evidence in writing concerning:

(i)the condition of any Substance at the time of supply to the Premises; and

(ii)the cleaning, maintenance and treatment of Plant; and

(iii)the quality of any Substance supplied to the Premises.

25

--------------------------------------------------------------------------------



(c)The Lessor shall promptly, upon becoming aware, Notify the Lessee of the
detection of any condition of the Plant or in the Substances supplied to the
Premises which the Lessor reasonably believes will or could endanger the health
or safety of any person on the Premises in any way.

(d)The Lessor will in maintaining Plant and supplying Substances to the
Premises, throughout the term of the Lease comply with the applicable
obligations imposed by:

(i)the Occupational Health and Safety (Commonwealth Employment) Act (Cth) 1991;

(ii)the Occupational Health and Safety Act (NSW) 2000;

(iii)the Public Health Act (NSW) 1991;

(iv)the regulations made pursuant to the Acts listed above; and

(v)the provisions of any other Commonwealth or State legislation that may from
time to time apply.
(e)Notwithstanding the preceding provisions of clause 12.7, the Lessor will not
be liable for any non- compliance occasioned by the Lessor's Fit Out, any
alterations or additions effected by the Lessee or any breach of the legislation
referred to in clause 12.7(d) by the Lessee.

13.    Services to be provided by Lessor

13.1    Services to be provided by Lessor

        The Lessor must:

(a)have the government agency repair and maintain the water and electricity
supplies and drainage and sewerage services to the Building; and

(b)rectify or repair any fault in or damage to any water or electricity supplies
or drainage and sewerage services installed by the Lessor within the Building
for the benefit of the occupiers of the Building, which is not the
responsibility of an authority, within a reasonable time after becoming aware of
the fault or damage.

13.2    Air Conditioning

        The Lessor must keep the Air Conditioning Plant working and available
for the use of the Lessee:

(a)between the Building Operating Hours without additional charge to the Lessee;

(b)outside such hours at the prior request of the Lessee (in which event the
Lessee shall pay to the Lessor an additional charge nominated by the Lessor
(acting reasonably) from time to time.

If the Lessor replaces the Air Conditioning Plant the standard of performance of
the replacement plant must be not less than the standard of performance of the
plant installed at the Commencing Date of the first lease of the Premises
between the Lessor and the Lessee.

13.3    Elevators

(a)The Lessor must keep the Elevators functioning in such a way as is reasonably
necessary to provide an appropriate service to the Premises 7 days a week
24 hours a day.

(b)If the Lessor replaces the Elevators the standard of performance of the
replacement elevators must not be less than the standard of performance of the
Elevators installed at the Commencing Date of the first lease of the Premises
between the Lessor and the Lessee.

26

--------------------------------------------------------------------------------

13.4    Maintenance of Common Areas

        The Lessor must keep and maintain in good order and repair and in a
clean and tidy and, where applicable, landscaped condition all Common Areas and
all exterior surfaces and finishes of the Building.

14.    Lessor's Rights

14.1    Control of Common Areas

        The Common Areas shall at all times be subject to the control of the
Lessor. Without limiting the generality of the foregoing the Lessor may at any
time and from time to time:

(a)construct maintain and operate lighting or other facilities upon the Common
Areas;

(b)police the Common Areas;

(c)regulate the use of loading docks, goods lifts, Elevators and car parking
areas;

(d)alter, relocate or close any means of access to and egress from the Building
or any corridors passageways elevators or escalators in the Building;

(e)reconstruct, renovate, carry out repairs, alter, modify or maintain the
Common Areas as is deemed necessary by or desirable by the Lessor;

(f)temporarily close off parts of the Common Areas;

(g)in the case of an emergency or perceived emergency temporarily close off any
part of the Common Areas; or

(h)hold functions or erect or temporarily maintain structures in the Common
Areas,

        PROVIDED ALWAYS that in exercising such right the Lessor will endeavour
to cause as little inconvenience to the Lessee as is practicable in the
circumstances and shall not diminish or derogate from an express right of the
Lessee pursuant to this Lease.

14.2    Manager

        The Lessor may appoint the Lessor's Manager from time to time, and
replace the same, to manage the Building.

14.3    Grant of Easements

(a)The Lessor is entitled for the purpose of the provision of public or private
access to and egress from the Building or the Common Areas or support of
structures hereafter erected on or from adjoining lands or of services
(including but not limited to water, drainage, gas and electricity supply and
telephonic and electronic communication services) to:

(i)grant easements;

(ii)enter into any arrangement or agreement with any of the owners, lessees,
lessees or occupiers or others interested in any land adjacent or near to the
Premises or with any public authority as is reasonable; or

(iii)dedicate land or transfer, grant or create any easement, privilege or other
right in favour of such parties or in favour of any such adjoining or
neighbouring land or any public authority over or affecting the Premises.
(b)The Lessor is entitled to stratum subdivide the Commercial Stratum as
contemplated by an agreement dated 21 July 1998 between Trust Company of
Australia Ltd, MTM Office

27

--------------------------------------------------------------------------------

Management Ltd, Stockland Corporation Limited and CBA Corporate Services (NSW)
Pty Ltd, and the Lessee will, as required, consent to such subdivision.

(c)If the Lessor exercises its rights under paragraph (a) or (b), this Lease
shall be deemed to be subject to any such agreement, arrangement, right,
easement or privilege.

(d)In the exercise of the rights conferred on the Lessor by paragraph (a) or
(b), the Lessor must not dedicate land, subdivide land or transfer, grant or
create any easement privilege or other right to any other person which shall
substantially derogate from the enjoyment of rights conferred on the Lessee by
this Lease.

14.4    Rules

(a)The Lessor may create rules and regulations relating to the Common Areas not
in derogation of, or inconsistent with, the rights of the Lessee under this
Lease, including but not limited to:

(i)the use, safety, care and cleanliness of the Building;

(ii)the preservation of good order in the Building;

(iii)the comfort of persons lawfully using the Building;

(iv)the location of garbage and refuse pending its removal;

(v)the closure of all or part of the Building outside of normal trading hours;
and

(vi)the external appearance of the Complex.
(b)The rules and regulations relating to the Common Areas as at the Commencing
Date are the Rules.

(c)Any such rules and regulations may from time to time be repealed, amended or
added to at the discretion of the Lessor, and upon notice in writing thereof
signed by the Lessor being given to the Lessee, shall be and become as binding
upon the Lessee as if the same were expressly set forth in this Lease as
covenants on the part of the Lessee provided that any such repeals amendments or
additions are not a substantial derogation of the rights of the Lessee under
this Lease.

15.    24 Hour Access and Security

15.1    24 Hour Access

(a)Notwithstanding any other provision of this Lease or the Rules, the Lessor
gives its consent to the Lessee and any person authorised by the Lessee entering
and using the Premises at any time of the day or night 7 days per week for the
purpose permitted by this Lease.

(b)In exercising its entitlement to such access the Lessee shall comply with any
security control in respect of the Building and reasonable requirements of the
Lessor from time to time set out in the Rules to the extent that the Rules do
not derogate from the Lessee's rights under this Lease.

(c)The Lessee acknowledges that all services available during the Building
Operating Hours will not be wholly available outside Building Operating Hours
without any additional cost to the Lessee pursuant to clause 15.3.

15.2    Closure of Building

        The Lessor shall be entitled to:

(a)close all or part of the Building and the Common Areas;

(b)prevent a dedication of any parts of the Common Areas to the public;

28

--------------------------------------------------------------------------------

(c)prohibit any person from entering or remaining in the Building or the Common
Areas outside the Building Operating Hours; and

(d)at all other times to temporarily close all or part of the Building and the
Common Areas

when they are required to be closed by operation of law or in the reasonable
opinion of the Lessor the safety of the Building or any person or property
therein is or may be threatened.

15.3    Out of Hours Costs

(a)The Lessor is not obliged to provide normal Elevator service, or air-
conditioning outside Building Operating Hours however an Elevator service will
be available without additional charge and air conditioning will be available at
the cost of the Lessee pursuant to this clause.

(b)The Lessee agrees to pay to the Lessor on demand the amount actually incurred
in providing air conditioning outside the Building Operating Hours provided that
such costs are at no more than current competitive rates.

(c)The Lessor will endeavour to ensure that air conditioning will be separately
metered to record the hours of consumption per half floor of the Building in
which it was consumed.

(d)In the event that any cost component cannot be separately metered the Lessor
will calculate such costs on a fair and equitable basis taking into account the
actual cost to the Lessor in providing such service apportioned pro-rata between
the lessees actually using that energy.

15.4    Security Service for the Complex

        During the Term the Lessor will engage a person or corporation to
provide a security service for the Building of a standard equivalent to that
provided for other similar buildings in the general vicinity of the Building,
including a security desk manned 24 hours a day in the ground floor foyer of the
Office Tower, but without any extra security due to the nature of the Lessee or
its business or any activity carried on in the Premises.

16.    Default: Termination, etc.

16.1    Termination, Re- entry or surrender on default

        If:

(a)the Rent or any part of it or any other moneys payable by to this Lease
remains unpaid for 10 business days after the date appointed for payment
(whether any formal or legal demand has been made); or

(b)the Lessee fails to perform or observe any of the terms of this Lease (other
than a failure to pay the Rent or other moneys payable by the Lessee pursuant to
this Lease), and that failure continues for 10 business days after service of a
notice on the Lessee requiring the Lessee to remedy the failure, and the non-
performance or non- observance has not been waived or excused by the Lessor in
writing; or

(c)an Insolvency Event occurs in relation to the Lessee


THEN the Lessor may at any time thereafter, but without prejudice to any claim
which the Lessor may have against the Lessee in respect of any breach of the
Lessee's agreements, re- enter into and repossess and enjoy the Premises as of
its former estate (anything contained in this Lease to the contrary
notwithstanding), and on such re-entry and repossession this Lease absolutely
determines.

29

--------------------------------------------------------------------------------

16.2    Opportunity to rectify default

        If the Lessee has rectified a breach:

(a)the Lessor is not entitled to rely on the breach, default or non- observance
set out in the notice to the Lessee as a ground for re-entry, determination or
forfeiture;

(b)the breach, default or non- observance is absolutely waived by the Lessor in
regard to termination but not in regard to damages; and

(c)this Lease continues in full force.

16.3    Lessor may remedy Lessee's defaults

        If the Lessee omits or neglects to:

(a)pay any money under this Lease within 10 business days; or

(b)undertake to do or effect any thing which the Lessee has agreed in this Lease
to do or effect within 10 business days,

of service of the notice referred to in clause 16.1 then, on each and every such
occasion it is lawful for, but not obligatory on, the Lessor, without prejudice
to any rights or powers arising from such omission or neglect, to pay such money
or do or effect such thing by itself as if it were the Lessee, and to recover
from the Lessee the money paid, or the cost of doing such thing as a liquidated
debt.

16.4    Damages

        Whether or not this Lease is terminated and forfeited by the Lessor
under clause 16.1, the Lessor may recover damages for the breach giving rise to
the right of the Lessor to terminate and forfeit the Lease or for any other
breach.

16.5    Essential terms

(a)Each of the Lessee's covenants which follow in this clause is an essential
term of this Lease:

(i)to pay rent and to make the other payments pursuant to clauses 3 and 4;

(ii)not to assign under clause 6;

(iii)to repair in accordance with clause 7 and not to make alterations or
additions except in accordance with that clause;

(iv)not to use the Premises otherwise than as permitted by clause 5;

(v)to insure in accordance with clause 9; and

(vi)clauses 8.2, 8.8, 10.2 and 18.1.
(b)The Lessee shall compensate the Lessor for all loss the Lessor suffers as a
result of any breach by the Lessee of an essential term of this Lease. The
Lessor's rights under this clause are in addition to any other right or remedy
which the Lessor has including the right to forfeit the Lease.

(c)If, by the Lessee's conduct, the Lessee repudiates its obligations under this
Lease, the Lessee shall compensate the Lessor for all loss, damage, costs and
expenses which the Lessor suffers as a result for the entire Term of this Lease.

(d)The Lessor's right to recover damages for its loss is not affected or
limited:

(i)if the Lessee abandons or vacates the Premises;

30

--------------------------------------------------------------------------------

(ii)if the Lessor elects to re- enter or to terminate the Lease;

(iii)if the Lessor accepts the Lessee's repudiation; or

(iv)if the Lessee's conduct constitutes a surrender of this Lease by operation
of law.


(e)(i) If the Premises are available to the Lessor to re- let the Lessor shall
take reasonable steps to mitigate its loss by trying to re-let the Premises at a
reasonable rent and on reasonable terms.

(ii)The Lessor's loss will be assessed on the basis that the Lessor has observed
its obligation to mitigate loss contained in this clause.

(iii)The Lessor's conduct in performance of this duty will not, by itself,
constitute waiver of the Lessee's breach or acceptance of the Lessee's
repudiation or a surrender by operation of law.

16.6    Interest on Overdue Moneys

(a)The Lessee will pay to the Lessor without demand interest on any moneys due
to the Lessor on any account whatsoever pursuant to this Lease and unpaid at the
Interest Rate such interest to be computed from the due date for payment of the
moneys in respect of which the interest is chargeable until payment of such
moneys in full.

(b)Such interest shall be recoverable in like manner as Rent in arrears.

16.7    Yielding up

(a)The Lessee shall be obliged to yield up the Premises to the Lessor at the
expiration or sooner determination of the Lease and must on vacating the
Premises or immediately prior to vacating the Premises, unless otherwise earlier
directed by the Lessor in writing, restore the Premises to Base Building
Condition and:

(i)remove the Lessee's fixtures and fittings unless the Lessor otherwise directs
in writing as indicated above;

(ii)immediately remedy any damage caused to the Premises in the course of
removal; and

(iii)hand over all keys to and security cards for the Premises.
(b)The Rent and the Lessee's Proportion of Outgoings shall cease to be payable
on the later to occur of the date of expiry or sooner determination of this
Lease and the date the Lessee complies with paragraph (a).

16.8    Holding over

(a)If the Lessee holds over after the expiration of the Term with the consent of
the Lessor, the Lessee becomes a monthly lessee at the monthly rent that applied
prior to the commencement of the holding over period plus the Lessee's
Proportion of the Outgoings.

(b)The Rent and the Lessee's Proportion of the Outgoings will be payable monthly
in advance and the terms and conditions of the holding over shall otherwise be
on the same terms and conditions as those contained in this Lease so far as
applicable.

(c)Such tenancy is determinable by the Lessee giving one month's notice in
writing to the Lessor expiring on any day and by the Lessor giving one month's
notice in writing to the Lessee expiring on any day.

31

--------------------------------------------------------------------------------

17.    Option to renew

17.1    Option

        Subject to clause 17.2, if the Lessee wants to have a further lease of
the Premises granted to it for the further term specified in Item 12 after the
expiry of the Term and gives notice to that effect to the Lessor not less than
6 months before and not earlier than 12 months before the Termination Date, then
if at the date the notice is given and also at the Termination Date there is no
subsisting unremedied breach by the Lessee of the terms of this Lease of which
notice has been served on the Lessee and which the Lessee has not remedied
within a reasonable time after that notice, the Lessor must grant to the Lessee
and the Lessee must take a further lease of the Premises for the term specified
in Item 12 commencing on the day following the Termination Date and on the same
terms and conditions, with the necessary changes being made, as are in this
Lease except that:

(a)the Rent set out in Item7 is to be replaced with the amount determined in
accordance with clause 3.3 of this Lease on the basis that the relevant Review
Date is the Commencement Date of the further term;

(b)the date specified in Items 3 and 4 are to be replaced respectively with the
date of commencement and the date of termination of the term of the further
lease;

(c)the term set out in Item 5 is to be replaced with the further term specified
in Item 12; and

(d)this clause is to be deleted.

17.2    Lessor's notice

        Clause 17.1 is only applicable if the Lessor has given the Lessee a
notice during the period not less than 9 months before and not earlier than
12 months before the Termination Date that the Premises are available to the
Lessee for the further term.

18.    Naming and Signage Rights

18.1    Scope of Naming and Signage Rights

(a)The Lessor discloses and the Lessee acknowledges and agrees that the Lessor
has granted naming and signage rights to Citibank on the following terms:

"(a)that:

(i)it will permit the Building to be known as the "Citibank Centre" or by such
other name as the Tenant requires during the Term provided that the Landlord's
prior approval, which approval may be withheld by the Landlord in its absolute
discretion, will be required:

(A)if Citibank Limited (ACN 004 325 080) or a Related Body Corporate is the
Tenant, for any name which does not include the word "Citibank" or the word
"Citicorp" or the word "Citigroup", or any word or combination of words which
includes a word having the prefix "Citi", or any word or combination of words
which includes the name or a part or prefix of the name of a Related Body
Corporate; or

(B)if any other person is the Tenant pursuant to an assignment of the whole of
the lease to that person in accordance with [the Citibank Lease] for any name
which does not include the name or the material part of the name of that
assignee Tenant or of a Related Body Corporate of that assignee Tenant; and

(ii)it will not allow the Building to be known by any other name and that the
name of the Building will be used where reasonably practicable in
correspondence, promotion and identification of the Building by the Landlord;

32

--------------------------------------------------------------------------------

(b)the Tenant (subject to the Tenant obtaining the consents of all necessary
Authorities) may erect and install during the Term four sky signs on each side
of the Building within the areas indicated on the plans annexed [to the Citibank
Lease] and elsewhere within and upon the Building such other signs as the Tenant
reasonably requires including signs over the entrance ways to the Building; and

(c)the Landlord must not erect or allow any other sign of any nature whatsoever
to be erected on the exterior of the Building without the approval of the Tenant
which approval shall not be unreasonably withheld if:

(i)the sign comprises normal business signage of another tenant in the Building;

(ii)the sign is to be erected on the external wall of the relevant premises in
the Retail Stratum occupied by the Tenant; and

(iii)such sign does not detract in any way from the naming and signage rights
granted to the Tenant under this clause or from the quality or standard of the
Building,

but in all other cases may be given or withheld by the Tenant in its absolute
discretion."

(b)For the purposes of clause 18.1(a) only "Tenant" means Citibank.

(c)The Lessee will make no objection to the terms on which naming and signage
rights are granted to Citibank and will not do anything to cause the Lessor to
be in breach of its obligations to Citibank.

(d)The Lessee further acknowledges and agrees that upon the expiry of Citibank's
naming and signage rights, the Lessor will be entitled to grant further naming
and signage rights to Citibank or any other party as it sees fit.

(e)The Lessee will not make any objection or submission about any existing or
proposed signage, identification or promotional material of any nature
whatsoever erected or installed on the exterior or in the interior of the
Building.

19.    Car Parking

19.1    Non- Exclusive Licence

        In consideration of the Lessee paying the Licence Fees for each car
parking space the subject of this licence, the Lessee shall have the
non-exclusive licence to park the number motor cars specified in Item 14 in the
Car Parking Area 24 hours a day, 7 days a week in permanent car parking spaces
designated by the Lessor.

19.2    Term of Licence

(a)The licence shall take effect from the Commencing Date, and, subject to the
Lessor complying with its obligations under this Lease, shall continue during
the currency of the Term or any renewal thereof or any holding over.

(b)The licence shall terminate upon the determination of this Lease.

19.3    Payment of Licence Fees

        The Licence Fees shall be paid by the Lessee to the Lessor or as it may
direct in the same manner and at the same times as Rent.

33

--------------------------------------------------------------------------------


19.4    Parking Space Levy

        On or before 1 September in each year of the term of the Lease, the
Lessee will pay to the Lessor the whole or proportionate part (where any part of
the period in respect of which the levy is payable does not fall within the term
of the Lease) of any levy that is or will be payable by the Lessor under the
Parking Space Levy Act 1992 in respect of the number of car parking spaces
specified in Item 14.

19.5    Review of Licence Fees

(a)Should the Lessor wish to review the Licence Fees as at any Licence Review
Date then the following procedure shall apply:

(i)not earlier than three months before each Licence Review Date the Lessor may
Notify the Lessee of the Lessor's assessment of the Licence Fees appropriate to
the licensed area from that particular Licence Review Date having regard to the
directions in clause 19.5(i) (the Lessor's Licence Review Notice);

(ii)if the Lessee wishes to dispute the Lessor's assessment of the Licence Fees
the Lessee must Notify the Lessor (the Dispute Notice) within 20 business days
(time being of the essence) after the Lessee receives (or is deemed to have
received) the Lessor's assessment of the Licence Fees, that the Lessee requires
the review of the Licence Fees to be determined under paragraphs (b) to (k);

(iii)if the Lessee does not give the Dispute Notice within the 20 business day
period referred to in paragraph (a)(ii), then the amount stated in the Lessor's
Licence Review Notice is the Licence Fees from that particular Licence Review
Date;

(iv)if requested by the Lessee or the Lessor, the parties must make genuine
efforts to meet with each other to discuss and seek a means of reaching
agreement on the change to the Licence Fees.
(b)Within 10 business days after the Lessee gives the Dispute Notice, each party
must nominate a Valuer to the other.

(c)If either party does not nominate a Valuer on time, the Licence Fees are to
be determined by the Valuer nominated by the other party within 15 business days
after the end of the 10 business day period and the Valuer's determination is to
be final and binding on both parties and the cost of that determination is to be
apportioned equally between the Lessor and the Lessee.

(d)If the Lessor and Lessee each validly nominate a Valuer, they must jointly
instruct those Valuers to jointly determine the Licence Fees as at that
particular Licence Review Date within 15 business days after being instructed
and the Valuers' determination is to be final and binding on both parties.

(e)If the Valuers cannot agree on the Licence Fees within the 15 business day
period, then if the difference between their assessments is not greater then 3%
of the total of their assessments, the Licence Fees from the particular Licence
Review Date, are to be one half of the total of those assessments.

(f)If the difference between the Valuers' assessments is greater than 3% of the
total of their assessments, the Valuers must agree on and appoint another Valuer
(Umpire) and instruct that Umpire to determine the Licence Fees from the
particular Licence Review Date within 15 business days after being appointed.

(g)If the Valuers do not appoint an Umpire within a further 5 business days
after the 15 business day period in which their determination is required or if
either Valuer has not assessed the Licence

34

--------------------------------------------------------------------------------

Fees on time, then either Valuer or either party may request the President of
the Institute to appoint an Umpire to determine the Licence Fees within 15
business days after being instructed.

(h)The Umpire's determination is final and binding on the parties. The Umpire
must have due regard to evidence submitted by the Valuers as to their
assessments of the Licence Fees. The Umpire's determination must include reasons
and be in writing.

(i)In determining the Licence Fees, the Valuers and the Umpire (who are to act
as experts and not as arbitrators) must determine the current Licence Fees as at
the particular Licence Review Date having regard to the terms of this Lease and
must:

(i)disregard:

A.the value of any goodwill attributable to the licensed area, the Premises, and
the Lessee's business and the value of the Lessee's Fixtures and Fittings or any
other interest in the licensed area or the Premises created by or permitted
under this lease;

B.the expense to the Lessee of vacating the licensed area and the cost of
relocation or removal of the Lessee;

C.any deleterious condition of the licensed area if that condition results from
work carried out on the licensed area by the Lessee or a breach of term of this
Lease by the Lessee;

D.any rental, fee or money received under a sub- lease or other sub- tenancy
agreement or occupational arrangement;

E.the fact that the licensed area is presently occupied; and

F.the value of any partitioning, fit- out, furnishings and other similar matters
so that the licensed area should be regarded as vacant and available for
fitting- out;

(ii)have regard to the length of the Term disregarding the fact that part of the
Term will have elapsed at the Licence Review Date;

(iii)have regard to the market rental value and Licence Fees of other car
parking spaces within the City of Sydney and being carparks of similar quality
and age or reasonably able to be compared to the licensed area and taking
Incentives then currently available in the market place into account;

(iv)regard the licensed area on a whole tenancy basis;

(v)take account of whether or not all covenants on the part of the Lessor in
this lease have been complied with; and

(vi)if the licensed area, the Premises or the Building have been damaged or
destroyed, assume that the licensed area, the Premises or the Building have been
reinstated in accordance with this Lease.


(j)Despite any other provision of this Lease, the Licence Fees following a
review must never be less than the Licence Fees payable immediately prior to the
relevant Licence Review Date.

(k)The costs incurred in determining the Licence Fees must be paid as follows:

(i)the costs of each Valuer appointed by a party, by the party so appointing the
Valuer; and

(ii)the costs of the Umpire, as determined by the Umpire.
(l)Any change in the Licence Fees following a review under this clause 19.5 is
to take effect from the relevant Licence Review Date.

35

--------------------------------------------------------------------------------

(m)Where a review of the Licence Fees is completed after the relevant Licence
Review Date, the Lessee must continue to pay the Licence Fees current
immediately before that Licence Review Date and when the review is completed,
the Lessee must pay to the Lessor any deficiency in licence fees within 10
business days after the review is completed together with interest calculated on
daily rests at the Interest Rate from the relevant Licence Review Date until the
date of payment to the Lessor.

19.6    Use of Licensed Areas

(a)The Lessee hereby agrees with the Lessor as follows:

(i)to use the spaces only for the parking of motor cars and to park the said
motor cars only in positions in the Car Parking Area from time to time
designated by the Lessor or the Lessor's Manager;

(ii)not to clean, grease, oil, repair, store or wash such motor cars in the Car
Parking Area; and

(iii)to indemnify and keep the Lessor and the Lessor's Manager indemnified
against all claims demands or proceedings for damage to property or injury to
person occurring in the Car Parking Area or any part thereof by reason of any
act or default on the part of the Lessee or Persons Under the Control of the
Lessee;

(iv)this licence shall not entitle the Lessee to any right other than to park
motor cars as expressly provided in this clause and in particular but without
limitation the Lessee shall not carry on or be concerned with any business or
trade in at or from the Car Parking Area;

(v)the Lessor shall remain responsible for any damage which the motor cars may
sustain while entering or leaving the Car Parking Area or whilst within the Car
Parking Area or whilst being moved by any person, to the extent only that it is
the result of the negligence or wilful act or omission on the part of the
Lessor. Otherwise the Lessee shall remain responsible for any damage which motor
cars may sustain;

(vi)the Lessor shall remain responsible for any theft of the motor cars while in
the Car Parking Area or the theft of any parts, accessories contents thereof
howsoever occurring, to the extent only that it resulted from the negligence or
wilful act or omission of the Lessor;

(vii)the Lessee shall comply with the rules from time to time imposed by the
Lessee or the car park owner/operator for the operation of the Car Parking Area
provided those rules do not derogate from the Lessee's rights pursuant to this
Lease.

19.7    Operation by Lessor's Manager

        The Lessee agrees that the Lessor's Manager shall be entitled to
exercise all the rights and privileges of the Lessor and the Lessee shall obey
the directions of the Lessor's Manager subject to the Lessee's rights under this
clause 19 and shall if required by the Lessor pay the Licence Fees to the
Lessor's Manager except any direction or notice from the Lessor shall supersede
those from the Lessor's Manager to the extent of any inconsistency.

19.8    Assignment

        For the avoidance of doubt, the Lessee's rights under this clause 19 may
be assigned or sublicensed by the Lessee either simultaneously with an
assignment or sublease in accordance with clause 6 or sublicensed separately in
regard to car parking spaces provided that:

(a)the Lessee shall procure its sublicensee to comply with the Lessee's
obligations pursuant to this clause in so far as they apply to those sublicensed
car parking spaces; and

36

--------------------------------------------------------------------------------

(b)the Lessee must not sublicence its car parking spaces to any person who is
not an occupant of the Building.

19.9    Removal on Termination

        The Lessee further agrees with the Lessor that, upon the termination of
this licence, it will promptly remove its motor cars from the Car Parking Area
(and return any access keys provided to the Lessee by the Lessor) and in default
the Lessor shall be entitled to remove the same at the risk and cost of the
Lessee.

19.10    Nature of Lessor's Manager

        For the purposes of this clause the Lessor's Manager will be deemed to
include the Car Parking Area Operator appointed by the Lessor or by the owner of
the Car Parking Area.

20.    Approval of Tenancies

20.1    The Lessee:

(a)warrants and agrees that it will not assign, sub- lease or agree to assign or
sub- lease any part of the Premises to any person that is a Prohibited Lessee;
and

(b)must comply with the covenants and restrictions contained in the Section 88B
Instrument and the Stratum Management Statement.

20.2    The following Lessees are prohibited Lessees in all parts of the
Building, namely:

(a)doctors and dentists;

(b)retail travel agencies ie. those expecting or having large volumes of public
traffic;

(c)banks (as defined in section 5(1) of the Banking Act (Commonwealth) or a
State bank or equivalent legislation of a foreign jurisdiction);

(d)automatic teller machines;

(e)building societies;

(f)credit unions;

(g)persons engaged in home finance lending; and

(h)persons whose principal business is that of money lending.

        Without limiting clause 20.1, the Lessees listed in paragraphs (c) and
(d) above are prohibited lessees in the Retail Stratum.

20.3    In this clause 20, lease includes licence and any other form of tenancy
right.

21.    Stratum Plan

21.1    The Lessor and the Lessee acknowledge that:

(a)the Land has been subdivided by the Stratum Plan;

(b)the Premises are comprised within the Commercial Stratum;

(c)the Stratum Management Statement govern the arrangements between the owners
of the various stratums.

37

--------------------------------------------------------------------------------

21.2    The Lessor and the Lessee agree that:

(a)the Lessor covenants with the Lessee to duly and punctually observe and
perform its obligations under the Stratum Management Statement and the
Section 88 Instrument and to enforce for the benefit of the Lessee relevant
obligations of other Stratum owners contained in those documents;

(b)the Lessee agrees to be bound by the terms of the Stratum Management
Statement and the Section 88B Instrument to the extent they apply generally to
lessees of premises within the Complex and are not the obligation of the Lessor;
and

(c)the Lessor may vary any of the Stratum Management Statement and the
Section 88B Instrument and is not required to obtain the consent of the Lessee
to any such variation and the Lessee will execute any document necessary to
effect the variation within 5 business days of any request to do so by the
Lessor.

22.    Limitation of Liability

22.1    Lessor Capacity

        The Lessor enters into this Lease as the Custodian of the Assets of the
Trust and agent of the Trustee and in no other capacity. The Lessor is
authorised to bind the Trustee in relation to the terms of this Lease.

22.2    Obligations of the Lessor

        The parties other than the Lessor acknowledge that the Obligations are
incurred by the Lessor solely in its capacity as Custodian of the Assets of the
Trust and as agent of the Trustee and that the Lessor will cease to have any
obligation under this Lease if the Lessor ceases for any reason to be Custodian
of the Assets of the Trust.

22.3    No Personal Liability

        Except in the case of and to the extent of fraud, negligence or breach
of duty on the part of the Lessor, the Lessor will not be liable to pay or
satisfy any Obligations except to the extent to which it is actually indemnified
by the Trustee or except out of the Assets of the Trust against which it is
entitled to be indemnified and is actually indemnified in respect of any
liability incurred by it. The obligation of the Trustee to indemnify the Lessor
and the right of the Lessor to be indemnified out of the Assets of the Trust are
limited.

22.4    Limited Recourse

        Except in the case of and to the extent of fraud, negligence or breach
of duty on the part of the Lessor, the parties other than the Lessor may enforce
their rights against the Lessor arising from non-performance of the Obligations
only to the extent of the Lessor's indemnity as provided in clause 22.3.

22.5    Limited Enforcement

        Except in the case of and to the extent of fraud, negligence or breach
of duty on the part of the Lessor, if any party other than the Lessor does not
recover all money owing to it arising from non-performance of the Obligations it
may not seek to recover the shortfall by:

(a)bringing proceedings against the Lessor in its personal capacity; or

(b)applying to have the Lessor wound up or proving in the winding up of the
Lessor.

38

--------------------------------------------------------------------------------

22.6    Release

        Except in the case of and to the extent of fraud, negligence or breach
of duty on the part of the Lessor, the parties other than the Lessor waive their
rights and release the Lessor from any personal liability whatsoever, in respect
of any loss or damage:

(a)which they may suffer as a result of any:

(i)breach by the Lessor of any of its Obligations; or

(ii)non-performance by the Lessor of the Obligations; and
(b)which cannot be paid or satisfied from the indemnity set out in clause 22.4
in respect of any liability incurred by it.

22.7    Override

(a)The parties other than the Lessor acknowledge that the whole of this Lease is
subject to this clause and except in the case of and to the extent of fraud,
negligence or breach of duty on the part of the Lessor, the Lessor shall in no
circumstances be required to satisfy any liability arising under, or for
non-performance or breach of any Obligations under or in respect of this Lease
or under or in respect of any other document to which it is expressed to be a
party out of any funds, property or assets other than to the extent that this
Lease requires satisfaction out of the Assets of the Trust under the Lessor's
control and in its possession as and when they are available to the Lessor to be
applied in exoneration for such liability.

(b)The parties acknowledge that the Trustee is responsible under the trust deed
for the Trust for performing a variety of obligations relating to the Trust,
including under this Lease. The parties agree that no act or omission of the
Lessor (including any related failure to satisfy any Obligations) will
constitute fraud, negligence or breach of duty of the Lessor for the purposes of
clause 22.6 to the extent to which the act or omission was caused or contributed
to by any failure of the Trustee or any other person appointed by the Trustee to
perform the Trustee's obligations relating to the Trust to fulfil its
obligations relating to the Trust or by any other act or omission of the Trustee
or any other person.

(c)The parties acknowledge that, where the Lessor is permitted or required to do
or refrain from doing anything under this Lease or any other document entered
into by it in connection with or arising from its Obligations under this Lease,
it need only do so in accordance with the Custody Deed and on receipt of Proper
Instructions (as that term is defined in the Custody Deed).

(d)No attorney, agent or other person appointed in accordance with this Lease
has authority to act on behalf of the Lessor in a way which exposes the Lessor
to any personal liability and no act or omission of such a person will be
considered fraud, negligence or breach of duty of the Lessor for the purposes of
this clause 22.

22.8    Appointment of Custodian

        If the Trustee wishes to appoint a replacement custodian to hold the
Assets of the Trust, then if requested by the Lessor or the Trustee all of the
parties agree to execute any document reasonably required by the Lessor or the
Trustee which will give effect to that appointment. Any cost incurred by the
Lessee regarding the execution of such document will be paid for by or on behalf
of the Lessor.

22.9    Self-custody

        If the Trustee elects to take on self-custody, such that the Assets of
the Trust are held in the name of the Trustee, and notifies the other parties of
that election, then as and from the date specified in the

39

--------------------------------------------------------------------------------


notice, this Lease will be deemed to be varied such that the limitation of
liability clause as set out in this clause 22 is deleted and replaced by a
clause in the form set out below (with necessary amendments) limiting the
liability of the Trustee:

"(a)The Trustee enters into this Lease as the Trustee and in no other capacity.

(b)The parties other than the Trustee acknowledge that the Obligations are
incurred by the Trustee solely in its capacity as the Trustee and that on and
from the date on which all parties execute a Novation, the Trustee will cease to
have any Obligations if the Trustee ceases for any reason to be the trustee of
the Trust.

(c)Except in the case of and to the extent of fraud, negligence or breach of
trust, the Trustee will not be liable to pay or satisfy any Obligations or
liability arising out of this Lease except out of the Assets or property against
which it is entitled to be indemnified in respect of any liability incurred by
it as the Trustee.

(d)Except in the case of and to the extent of fraud, negligence or breach of
trust, the other parties may enforce their rights against the Trustee arising
from non-performance of the Obligations only to the extent of the Trustee's
rights of indemnity out of the Assets of the Trust.

(e)Except in the case of and to the extent of fraud, negligence or breach of
trust if the other parties do not recover all money owing to them arising from
non-performance of the Obligations by enforcing the rights referred to in
paragraph (d) they may not seek to recover the shortfall by:

(i)bringing proceedings against the Trustee in its personal capacity; and

(ii)applying to have the Trustee would up or proving in the winding up of the
Trustee unless another creditor has initiated proceedings to wind up the
Trustee.
(f)Except in the case of and to the extent of fraud, negligence or breach of
trust on the part of the Trustee, the other parties release the Trustee from any
personal liability whatsoever, in respect of any loss or damage which it may
suffer as a result of any:

(i)breach by the Trustee of its duties under this Lease; and

(iii)non-performance by the Trustee of the Obligations,

which cannot be paid or satisfied out of the Assets of the Trust of which the
Trustee is entitled to be indemnified in respect of any liability incurred by it
as the Trustee

(g)Nothing in paragraphs (d) or (e) is to be taken as derogating from the
limitation of the Trustee's liability contained in paragraphs (c), (f) and (h).

(h)The other parties acknowledge that the whole of this Lease is subject to this
clause and the Trustee shall in no circumstances be required to satisfy any
liability of the Trustee arising under, or for breach of any Obligations under
or in respect of, any other document to which it is expressed to be a party, out
of any funds, property or Assets other than the Assets of the Trust available to
the Trustee to be applied in exoneration of such liability. Despite this, the
Trustee will be liable to pay out of its own funds, property and Assets the
unsatisfied amount of that liability to the extent that it is not satisfied
because under the trust deed establishing the Trust or by operation of law there
is a reduction in the extent of the Trustee's indemnification out of the Assets
of the Trust as a result of the Trustee's fraud, negligence or breach of trust.

(i)No attorney, agent or other person appointed in accordance with this document
has authority to act on behalf of the Trustee in a way which exposes the Trustee
to any personal liability (except in accordance with the provisions of this
clause), and no act or omission of such a person will be considered fraud,
negligence or breach of trust of the Trustee for the purposes of this clause.

40

--------------------------------------------------------------------------------

(j)All parties agree to execute a Novation if the Trustee is replaced as the
trustee of the Trust and if requested by the Trustee."

23.    Bank Guarantee or Insurance Bond

23.1    Bank Guarantee

(a)As security for the performance by the Lessee of its obligations under this
Lease, the Lessee shall, on or before the signing hereof, arrange for the issue
by a bank licensed under the Banking Act or other organisation approved by the
Lessor, and delivery to the Lessor, of an unconditional guarantee in a form
acceptable to the Lessor for an amount equal to the Rent plus the Lessee's
Proportion of the Outgoings payable for the first year of the Lease and shall
thereafter cause further guarantees to be delivered to the Lessor so that at any
time the Lessor holds guarantees for an amount equal to the Rent and the
Lessee's Proportion of the Outgoings in each year as increased from time to time
under clause 3.

(b)The Lessor shall be entitled without prejudice to its other rights under this
Lease and without being limited to the amount of the guarantee to have recourse
to such guarantees whenever any Rent or other money are payable by the Lessee to
the Lessor and/or in respect of any failure by the Lessee to perform its
obligations imposed or implied under this Lease, without notice to the Lessee.

(c)To the extent that the Lessor has had recourse to any guarantee, the Lessee
shall forthwith replace such guarantee to the intent that at all times the
Lessor shall hold guarantees for not less than one half of the Rent as increased
from time to time under clause 3.

23.2    Insurance Bond

(a)While SeeBeyond Pty Limited is the Lessee, the Lessor will accept an
Insurance Bond as security for the performance of the Lessee's obligations under
this Lease, in lieu of a bank guarantee. The provisions of clause 23.1 will
apply to the Insurance Bond provided by the Lessee.

(b)In addition to the Insurance Bond required by clause 23.2(a), as security for
the performance by the Lessee of it's obligation under clause 3.6 the Lessee
will provide the Lessor with a reducible Insurance Bond which at the Commencing
Date is in the amount calculated under clause 25.11(b) reducible annually by the
amounts paid by the Lessee under clause 3.6.

(c)The Lessor acknowledges that it will accept a single Insurance Bond from the
Lessee to meet the Lessee's obligations under clause 23.2(a) and 23.2(b) if the
Insurance Bond provided by the Lessee has an expiry date or is subject to
rollover, the Lessee must provide the Lessor with a replacement insurance bond
at least 1 month before the expiry or rollover date of the insurance bond.

(d)In this clause 23.2 Insurance Bond means an insurance policy on terms
reasonably acceptable to the Lessor, taken out by the Lessee as policy holder in
favour of the Lessor as beneficiary regarding the performance of the Lessee's
obligations under this Lease with a reputable insurance company with no less
than an AA+ rating and preferably the institution known as Chubb Insurers.

(e)The Lessor acknowledges that the Insurance Bond will be issued for the amount
calculated under clause 23.2(b) as Australian Dollars and then converted to US
Dollars. Should the value of the Australian Dollar increase in value by more
than 10% at any time during the Term, the Lessee agrees to provide the Lessor
with a replacement Insurance Bond in the amount required under clause 23.2(b),
calculated in Australian Dollars and then converted to US Dollars within 21 days
of receiving Notice from the Lessor.

41

--------------------------------------------------------------------------------

24.    Dispute Resolution

24.1    First Stage

        If a dispute arises between the parties in relation to any matter under
this Lease except a right to rescind, terminate this Lease, the parties agree
that before exercising any rights they may have at law they must use their best
endeavours to resolve the dispute as follows:

(a)any party seeking resolution of a dispute must give a notice to any other
party in dispute and the parties' representatives must meet within five business
days after that notice is given to attempt to resolve the dispute; and

(b)if within a further five business days the dispute is not resolved or the
parties do not meet as required by clause 24.1(a) then any Director or Vice
President of the parties must meet and use their best endeavours to resolve the
dispute within a further five business days after which period, if the dispute
is not resolved or if the Directors or Vice Presidents have not met, any party
may refer the dispute for determination under clause 24.2.

24.2    Expert Determination

        The following applies in the case of any dispute referred for
determination under this clause:

(a)a party may not begin legal proceedings in connection with a dispute under
this Lease (excluding urgent applications for interlocutory injunctions) unless
that dispute has first been decided by a person appointed under this clause
24.2;

(b)the dispute must be referred to a person agreed on by the parties but if the
parties do not agree within five business days after the notice of dispute is
given, then to a person appropriately qualified to deal with the dispute
appointed at the request of any party by the president of the Law Society of New
South Wales;

(c)The expert will:

(i)act as an expert and not as an arbitrator;

(ii)proceed in any manner the expert thinks fit;

(iii)conduct any investigation which the expert considers necessary to resolve
the dispute or difference;

(iv)examine such documents, and interview such persons, as the expert may
require; and

(v)make such directions for the conduct of the determination as the expert
considers necessary.
(d)The expert must:

(i)disclose to the parties any interest the expert has in the outcome of the
determination; and

(ii)not communicate with one party to the determination without the knowledge of
the other.
(e)Each party will:

(i)bear its own costs in respect of any expert determination; and

(ii)pay half the expert's costs in accordance with the expert's direction as to
such payment.
(f)Unless otherwise agreed between the parties, the expert must Notify the
parties of the expert's decision upon an expert determination conducted under
this clause 24 within 20 business days from the acceptance by the expert of the
expert's appointment.

42

--------------------------------------------------------------------------------

(g)The expert will not be liable to the parties arising out of, or in any way in
connection with, the expert determination process, except in the case of fraud.

(h)The determination of the expert:

(i)must be in writing;

(ii)will be final and binding.

24.3    Running of Time

        Where it has been determined pursuant to clause 24.2 that actions taken
by a party were not in compliance with its obligations under this Lease, that
party must thereupon take action which is in compliance with its obligations
under this Lease and any time limits applicable to any response to that action
by another party shall apply as from the date such actions were taken in
compliance with this Lease.

25.    Construction of Fit-out Works

25.1    Approval of Lessor to Fit-Out Works

(a)Within 20 Business Days from the date of execution of this Lease, the Lessee
must submit the Lessee's Drawings and Specifications to the Lessor for its
approval.

(b)The Lessee's Drawings and Specifications must show that the Lessee's Fit-Out
Works will consist of the necessary construction and furnishing works required
to complete the Premises to the standards required by all relevant authorities,
and to the standards reasonably required by the Lessor, having regard to the
quality and style of the Building, the quality of the Common Areas of the
Building and the nature of the Lessee's proposed use of the Premises and the
Lessee must provide a structural engineer's report stating that the Lessee's
Fit-Out Works will not cause structural damage to the Building.

(c)If the Lessor does not approve the Lessee's Drawings and Specifications the
Lessee is to prepare and submit such amended Lessee's Drawings and
Specifications as are necessary to obtain the Lessor's approval.

(d)Upon demand by the Lessor the Lessee is to reimburse to the Lessor all
reasonable costs and fees incurred by the Lessor in approving the Lessee's
Drawings and Specifications.

25.2    Lessee to apply for approvals

(a)If the Lessor grants its approval under clause 25.1, the Lessee is to
immediately make application (at the Lessee's expense) to the Council and all
other competent authorities (including water and sewerage, electricity,
telephone and planning authorities) for approval of the Lessee's Fit-Out Works,
if required, and is to do all acts and things necessary to obtain approvals from
the authorities.

(b)No amendment is to be made to the Lessee's Drawings or Specifications
(whether required by the Council or otherwise) without the approval of the
Lessor, which consent is not to be unreasonably withheld.

(c)The Lessee is to diligently proceed with every application to a competent
authority and use all proper and reasonable means to obtain all necessary
approvals.

43

--------------------------------------------------------------------------------

25.3    Lessee's contractors

(a)The Lessee may appoint contractors to carry out the Lessee's Fit-Out Works
provided that the Lessor has given prior written approval to each appointment.

(b)Where any contractor is reputable and financially responsible the Lessor's
approval is not to be unreasonably withheld.

(c)Any contractor must have current insurance as follows:

(i)public liability insurance for a sum not less than $10,000,000;

(ii)contractor's all risk insurance to the full value of the Lessee's Fit-Out
Works; and

(iii)an unlimited policy of workers compensation insurance.
(d)Any contractor appointed under this clause is under contract to the Lessee.

25.4    Lessee accepts risk

        The Lessee agrees that the Lessee's use and occupation of the Premises
during the period of the Lessee's Fit-Out Works will at all times be at the risk
of the Lessee. The Lessee releases the Lessor from all Claims which arise
directly or indirectly from any accident, damage or injury which occurs to or on
the Premises as a consequence of the Lessee's use and occupation of the
Premises. This release does not apply to the extent that any Claim is caused by
the wilful or negligent act or omission of the Lessor.

25.5    Indemnity

        The Lessee indemnifies the Lessor against any Claim due to damage, loss,
injury or death caused by:

(a)the Lessee's negligent act or omission; or

(b)the Lessee's Fit-Out Works,

during the period of the Lessee's Fit-Out Works, except to the extent that any
Claim is caused by the wilful or negligent act or omission of the Lessor.

25.6    Workers during Period of Fit-Out Works

        During the period of the Lessee's Fit-Out Works the Lessee must ensure
that all employees and contractors in the Building:

(a)are paid up members of their respective trade unions (if applicable);

(b)comply with any arrangement the Lessor's Consultant enters into with any
trade union in respect of the Building; and

(c)comply with all health safety and other industrial regulations relating to
the Building.

25.7    Access after hours

        If the Lessee or its contractors require access to the Building outside
normal industry working hours, it is the responsibility of the Lessee or its
contractors to obtain the consent of the Lessor (which may be withheld in the
Lessor's absolute discretion) and to pay to the Lessor any additional expenses
which the Lessor may incur by consenting to access.

44

--------------------------------------------------------------------------------


25.8    Rules and by-laws

        The Lessee and its contractors are (at the expense of the Lessee) to
comply with all the rules, regulations, by-laws, orders and directions of every
competent authority relating to the Lessee's Fit-out Works.

25.9    Lessee responsible for damage

        If any damage is caused to the Building as a result of the Lessee's
Fit-Out Works, at the option of the Lessor, the Lessee is to either:

(a)repair and make good the damage to the reasonable satisfaction of the Lessor;
or

(b)reimburse the Lessor for the cost incurred by the Lessor in having the damage
made good by its own contractors, within 10 Business Days of service by the
Lessor on the Lessee of written notice of the amount due.

25.10    Lessor's inspection of Lessee's Works

        At all times during the carrying out of the Lessee's Fit-Out Works, the
Lessor reserves the right (with no obligation to give written notice to the
Lessee) to require the Lessee to permit the Lessor to inspect the Lessee's
Fit-Out Works and if necessary to rectify any defects. Any rectification is to
be carried out at the expense of the Lessee.

25.11    Lessor's Contribution

25.11.1    The Lessor will, in consideration of the Lessee's covenant in
clause 3.6 and provided the Lessee complies with this clause 25 provide to the
Lessee a contribution to fit out up to that amount expended by the Lessee on
such fit out.

25.11.2    The fit out rent referred to in clause 3.6 is the amount of funds
advanced pursuant to clause (a) together with interest at the rate of 8.5%
reducible over the Term and divided by the number of years in the Term.

25.11.3    To the extent that the Lessee complies with it's obligations to pay
fit out rent under clause 3.6, the Lessee will own such of the fit out for which
it pays pursuant to paragraph (b) at the Termination Date.

25.12    Occupation under Licence

        Despite the Commencing Date, following the completion of the Lessee's
Fit-Out Works, the Lessor will permit the Lessee to occupy the Premises under
licence during the period from when all such works are complete until the
Commencing Date on the same terms and conditions as this Lease except that such
licence shall be personal only and shall create no leasehold interest.

26.    General

26.1    Waiver

        A waiver by the Lessor of a breach of any provision of this Lease does
not operate as a waiver of another breach of the same type or of any other
provision in this Lease.

26.2    Costs of lease

(a)Each party will pay its own legal costs and disbursements of and incidental
to the negotiation, preparation and completion of this Lease. The Lessee will
pay all stamp duty and registration fees and mortgagee's consent fees in
relation to this Lease.

45

--------------------------------------------------------------------------------

(b)The Lessee will pay, within thirty (30) days of demand in writing, for the
proper and reasonable legal costs and disbursements of the Lessor:

(i)on any application for the approval or consent of the Lessor under this
Lease;

(ii)of or incidental to any and every breach or default by the Lessee under this
Lease;

(iii)of or incidental to the valid exercise or valid attempted exercise of any
right, power or remedy of the Lessor under or by virtue of this Lease; and

26.3    Notices

        All notices or communications to be given, served or made under or in
connection with this Lease will be:

(a)in writing;

(b)addressed to a party and marked for the attention of the person or officer on
behalf of a party set out in Item 9 or to such other address or facsimile number
as shall be notified from time to time;

(c)signed by the party giving, serving or making the communication or (on its
behalf) by the solicitor for, or by any attorney, director, secretary, or
authorised agent of, that party;

(d)deemed to have been duly given, served or made in relation to a party if it
is delivered or posted by prepaid post to the address, or sent by fax to the
number of that party, in accordance with paragraph (b); and

(e)deemed to be given, served or made:

(i)(in the case of prepaid post) on the second business day after the date of
posting;

(ii)(in the case of fax) on receipt of a transmission report confirming
successful transmission, unless the transmission of that fax is received on a
non business day, or after 5.00 pm (local time) on a business day, when that
communication will be deemed to have been given, served or made on the next
business day; and

(iii)(in the case of delivery by hand) on delivery at the address of the
recipient as provided in paragraph (b) of this clause, unless that delivery is
made on a non business day, or after 5.00 pm (local time) on a business day,
when that communication will be deemed to have been given, served or made on the
next business day.

26.4    "For Sale" and "To Let" notices

(a)The Lessee must:

(i)throughout the Term at all reasonable times and upon reasonable notice (which
shall never be less than 24 hours permit the Lessor, in the company of an
officer of the Lessee (if made available by the Lessee) to exhibit the Premises
to prospective purchasers; and

(ii)at all reasonable times during the 6 months immediately preceding the date
of termination of this Lease (unless the Lessee has exercised its right (if any)
to a further term) to affix and exhibit upon any reasonable part of the Premises
the usual "To Let" or "For Sale" notices.
(b)In inspecting the Premises and in affixing the notices referred to in
paragraph (a), the Lessor must not cause any unnecessary inconvenience to the
Lessee or unduly interfere with the conduct of the Lessee's business upon the
Premises.

46

--------------------------------------------------------------------------------

26.5    Non- merger

        The provisions of this Lease and anything done under this Lease do not
operate as a merger of any of the rights and remedies of the parties under this
Lease, all of which continue in full force and effect.

26.6    Persons Under the Control of the Lessee

        The Lessee will procure that the Persons Under the Control of the Lessee
comply with the Lessee's obligations hereunder in relation to the Premises and
the Common Areas.

47

--------------------------------------------------------------------------------


Annexure A
Plan of Premises

48

--------------------------------------------------------------------------------

Annexure B
Outgoings of the Building

Statutory or regulatory 1.   All rates, taxes (excluding income tax, capital
gains tax and other taxes of a similar nature) charges and levies payable to any
authority in respect of the Building or the Commercial Stratum (excluding any
tax on the Lessor's income) other than rates, taxes, charges or levies which may
be assessed directly in respect of the Premises or directly in respect of any
other premises whether occupied or not.
Water & Sewerage
2.
 
Land tax on the taxable value of the Commercial Stratum on a single holding
basis.
 
3.
 
All rates charges and costs payable to any Authority for the provision,
reticulation or discharge of water and/or sewerage and/or drainage, including
excess water charges and meter rents.
Insurances
4.
 
All insurance premiums and amounts payable in respect of premiums:
 
 
 
(a)
 
on the Building for its full insurable value (including a subrogation wavier in
favour of the Lessee);
 
 
 
(b)
 
for loss of rents (whether separate or otherwise) resulting from damage or
destruction of the Building or any part thereof or other like causes (including
Annual Rent, Lessee's Proportion of Outgoings) but excluding loss of rents
arising from normal vacancies during letting up periods;
 
 
 
(c)
 
for public liability insurance;
 
 
 
(d)
 
for workers' compensation insurance for all employees of the Lessor engaged in
employment in connection with the Building. Where any such employee is engaged
on less than a full time basis in connection with the Building the cost of
workers' compensation insurance shall be equitably apportioned by the Lessor;
and
 
 
 
(e)
 
for such other insurable risks (including machinery breakdown and boiler
explosion) as the Lessor reasonably deems appropriate from time to time.


49

--------------------------------------------------------------------------------


Refuse and garbage disposal
5.
 
Charges for costs in relation to supply of water, sewerage and drainage services
to and the removal of all waste sullage (to the extent that the same are not
included elsewhere in this Annexure) and the removal of all other general
garbage from the Building including the cost of operating and maintaining any
plant and equipment provided for such purpose whether such plant or equipment is
located within the Building or otherwise.
Pest Control
6.
 
All charges for and costs in relation to the control of pest, vermin, insect or
other like infestation.
Security and caretaking
7.
 
The cost of providing security or caretaking services including the cost of
policing and regulating traffic in the Building and the Commercial Stratum.
Miscellaneous operational costs
8.
 
All costs, including rental and hiring charges for providing music amplification
systems, telephones, indoor plants and other similar equipment servicing the
Building.
Air conditioning
9.
 
The cost of the repairs, maintenance, servicing and all other running costs of
the air- conditioning equipment in the Building including any fees or premiums
payable to specialist contractors but excluding any costs payable independently
by any Lessees or occupiers in relation to a particular area occupied by them.
Repairs and maintenance
10.
 
The cost of repairs and/or maintenance of the Building, including the cost of
operating, supplying, maintaining and repairing all Services from time to time
provided by the Lessor for Lessees and occupiers of the Building including
loading docks, storage areas, lifts, escalators, fire services, and the plant
and equipment required for any such services.
Light fuel and power
11.
 
All costs and charges incurred (including the cost of electricity and other
sources of power consumed) in providing lighting fuel and power to the Building
and plant rooms, security lighting, heating and other services and systems in
and for the operation of the Building.
After hours
12.
 
All costs incurred in providing access to the Building and Services to the
Common Areas outside the Building Operating Hours.


50

--------------------------------------------------------------------------------


Management
13.
 
All reasonable and proper management costs in connection with the Building
including salaries, wages, superannuation, payroll tax and workers' compensation
insurance premiums in respect of employees or managing agents engaged full time
in respect of the Building or, if engaged on a part time basis, a fair and
reasonable proportionate part thereof, but not to exceed those costs which would
be the total management costs incurred in respect of a frugally and efficiently
run premium grade Building.
Audit statements
14.
 
Costs and fees incurred in order to provide the audit statements of outgoings
referred to in clause 4.
General expenditure
15.
 
Any other expenditure properly and reasonably incurred by the Lessor in the
management, operation and maintenance of the Building or the Commercial Stratum.
Stratum Management Contribution
16.
 
Those amounts payable by the Lessor as a contribution to the cost of Shared
Facilities and Shared Services for the Complex pursuant to the Stratum
Management Statement.
Exclusions
17.
 
In relation to each of the above there must be excluded:
 
 
 
(a)
 
all items of a capital or structural nature;
 
 
 
(b)
 
any costs and expenses referable to a particular Lessee or particular premises
in the Building;
 
 
 
(c)
 
sinking fund expenses of any kind and howsoever called;
 
 
 
(d)
 
all expenditure relating to structural maintenance or repair of the Building or
arising as a result of an inherent or latent defect in the Building or arising
within the period of 12 months immediately following the Commencing Date;
 
 
 
(e)
 
costs of expenses referable solely to the operation and maintenance of the car
parking area (including mechanical ventilation, security, cleaning, lighting and
power).

51

--------------------------------------------------------------------------------

Annexure C
Rules of the Building

1. The Services to be provided subject to the terms of the Lease:

        Lifts and Escalators—all lifts and escalators to be operating 24 hours a
day 7 days a week.

        Air- conditioning—to operate Monday to Friday between 7.00 am and 7.00
pm, Public Holidays excepted. Outside those hours, air- conditioning to be
provided to the Premises at the request and at the cost of the Lessee in
accordance with the Lease.

        Access to the Building—public entry doors to the Building to be open
daily between 7.00 am and 7.00 pm, Saturdays, Sundays and Public Holidays
excepted. Outside those hours, access to be available through a nominated entry
and exit point for the Lessee and in accordance with the operations of the
Lessor's security system for the Building.

52

--------------------------------------------------------------------------------

Annexure D
Mortgagee's Consent

53

--------------------------------------------------------------------------------

ITEM SCHEDULE

Item 1
Commercial Stratum   Lot 112 in Deposited Plan 1014769 being the land in part
folio identifier 12/881083
Item 2
Premises
 
Part Level 41 of the Office Tower known as Citigroup Centre, 2 Park Street,
Sydney erected in the Commercial Stratum as shown on Annexure A and being
approximately 727.7 square metres (to be confirmed by survey under the PCA
Method)
Item 3
Commencing Date
 
1 July 2001
Item 4
Termination Date
 
30 June 2005
Item 5
Term
 
4 years
Item 6
Lessee's percentage
(Clause 4)
 
1% on the basis that the Commercial Component of the Office Tower has a Lettable
Area of 72,631.0 square metres
Item 7
Initial Annual Rent
(Clause 3.1)
 
$595.00 per square metre per annum (being a total of $432,981.50 per annum based
on an area of 727.7 square metres subject to survey)
Item 8
Review Dates
(Clauses 3.2 & 3.3)
 
 
 
(a)
 
Rent Adjustment Dates: 1 July 2002, 1 July 2004 and if option is exercised
1 July 2006
 
 
 
 
(b)
 
Percentage increase: 5%
 
 
 
 
(c)
 
Review Dates: 1 July 2003 and if option is exercised 1 July 2005
Item 9
Notices
(Clause 24.3)
 
Name:
       
Address:
 
 
 
 
          
 
 
 
 
 
 
 
 
Attention:
Fax Number:
 
 
 
 

 

 

Name:

 

Lessor
Trust Company of Australia Limited, ACN 004 027 749
 
 
Address:
 
80-84 New South Head Road
EDGECLIFF NSW 2028
 
 
Attention:
 
Mike Britton
 
 
Fax Number:
 
(02) 9362 4022

 

 

 

 

 

 

 
 
 
With a copy to:
 
James Fielding Investments Limited

54

--------------------------------------------------------------------------------


 
 
Address:
 
Level 22, 56 Pitt Street
SYDNEY NSW 2000
 
 
Attention:
 
 
 
 
 
 
Fax Number:
 
(02) 9274 7700

 

 

 

 

 

 

 
Item 10
Permitted use of
Premises
(Clause 5.1)
 
Commercial Offices

Item 11
Public risk insurance
(Clause 9.1(a))

 

Ten Million Dollars ($10,000,000)

Item 12
Term of renewed lease
(Clause 17)

 

18 months

Item 13
Licence Fee for car
parking
(Clause 19.1)

 

$7,800 per car space per annum

Item 14
No. of cars
(Clause 19.1)

 

Two(2)

Item 15
Licence Review Date
(Clause 19.4)

 

On each anniversary of the Commencement Date

55

--------------------------------------------------------------------------------

Signed sealed and delivered for and on behalf of TRUST COMPANY OF AUSTRALIA
LIMITED, ACN 004 027 749 by its Attorney under a Power of Attorney
dated                                  and registered
Book                       No.                    and the Attorney declares that
the Attorney has not received any notice of the revocation of such Power of
Attorney in the presence of:         
      
      
      
/s/  TRUST COMPANY OF AUSTRALIA LIMITED      

--------------------------------------------------------------------------------

Signature
 
 
 

--------------------------------------------------------------------------------

Signature of Witness    
 
 
 

--------------------------------------------------------------------------------

Name of Witness in full    
 
 
  Executed by (TENANT) Pty Limited by or in the presence of:    
 
 
 
 
 
  /s/  SEEBEYOND TECHNOLOGY CORPORATION      

--------------------------------------------------------------------------------

Signature of Director       

--------------------------------------------------------------------------------

Signature of Secretary/other Director
 
 
 

--------------------------------------------------------------------------------

Name of Director in full  

--------------------------------------------------------------------------------

Name of Secretary/other Director in full

56

--------------------------------------------------------------------------------




Table of Contents


1.   INTERPRETATION   1  
1.1
 
DEFINITIONS
 
1   1.2   SINGULAR/PLURAL, GENDER ETC.   6   1.3   COVENANTS—JOINT AND SEVERAL  
6   1.4   STATUTES   7   1.5   HEADINGS AND UNDERLININGS   7   1.6   MANNER OF
REQUESTING AND PROVIDING APPROVAL   7   1.7   BODIES AND ASSOCIATIONS   7   1.8
  ITEMS   7   1.9   INDEMNITIES   7
2.
 
EXCLUSION OF IMPLIED COVENANTS
 
7  
2.1
 
IMPLIED STATUTORY COVENANTS
 
7   2.2   WHOLE OF AGREEMENT IN THIS LEASE   8
3.
 
MONEYS PAYABLE UNDER THIS LEASE
 
8  
3.1
 
RENT
 
8   3.2   ADJUSTMENT OF RENT   8   3.3   MARKET RENT REVIEW   8   3.4   GOODS
AND SERVICES TAX   10   3.5   ABATEMENT ON DAMAGE   10   3.6   AMORTISATION OF
FIT OUT COST   11
4.
 
OUTGOINGS
 
11  
4.1
 
LESSEE TO PAY PROPORTION OF BUILDING OUTGOINGS
 
11   4.2   PAYMENTS ON ACCOUNT OF OUTGOINGS   11   4.3   OUTGOINGS STATEMENT  
11   4.4   ADJUSTMENT OF OUTGOINGS   12   4.5   CHANGE TO LESSEE'S PROPORTION  
12
5.
 
USE OF THE PREMISES
 
12  
5.1
 
PERMITTED USE
 
12   5.2   WARRANTY   12   5.3   NO NOXIOUS USE   13   5.4   COMMON AREAS   13  
5.5   RESERVATIONS TO LESSOR   13   5.6   USE OF FIT OUT   13
6.
 
ASSIGNMENT, SUB-LEASING ETC.
 
13  
6.1
 
RESTRICTION ON ASSIGNMENT
 
13
7.
 
MAINTENANCE, REPAIR AND ALTERATIONS
 
15  
7.1
 
REPAIR
 
15   7.2   REDECORATION   15   7.3   CLEANING   15   7.4   BREAKAGES   16   7.5
  BROKEN GLASS   16   7.6   LESSOR MAY INSPECT   16

i

--------------------------------------------------------------------------------

  7.7   LESSOR MAY REPAIR   16   7.8   STRUCTURAL ALTERATIONS   17   7.9   PEST
CONTROL   17   7.10   ALTERATIONS TO FITOUT   17
8.
 
GENERAL LESSEE'S COVENANTS
 
18  
8.1
 
SERVICES
 
18   8.2   REQUIREMENTS OF PUBLIC AUTHORITIES   18   8.3   FLOOR OVERLOADING  
18   8.4   USE OF LAVATORIES   18   8.5   NOTICE OF DEFECTS   18   8.6   FIRE
DRILLS   19   8.7   HEATING AND COOLING   19   8.8   FIRE REGULATIONS   19
9.
 
INSURANCE
 
19  
9.1
 
PUBLIC RISK POLICY AND THIRD PARTY POLICY
 
19   9.2   LESSEE NOT TO VOID INSURANCES   19   9.3   APPROVED INSURERS   20  
9.4   DISCLOSURES   21   9.5   TOTAL DESTRUCTION   21
10.
 
RELEASES AND INDEMNITIES
 
22  
10.1
 
RELEASE BY LESSEE
 
22   10.2   INDEMNITY BY LESSEE   22
11.
 
LESSOR'S GENERAL COVENANTS
 
22  
11.1
 
QUIET ENJOYMENT
 
22   11.2   ONGOING WORKS   22   11.3   LESSOR TO PAY RATES AND COMPLY WITH
ORDERS   23   11.4   ACKNOWLEDGMENT AS TO OWNERSHIP OF FIXTURES AND FITTINGS  
23   11.5   REMOVAL OF LESSEE'S FIXTURES AND FITTINGS   23   11.6   MORTGAGEE'S
CONSENT AND REGISTRATION   23   11.7   LESSOR'S INSURANCE   23
12.
 
LESSOR'S OBLIGATIONS TO REPAIR AND MAINTAIN
 
24  
12.1
 
LESSOR'S REPAIR AND MAINTENANCE OF THE BUILDING AND THE PREMISES
 
24   12.2   LESSOR'S REPAIR AND MAINTENANCE OF PLANT AND EQUIPMENT   24   12.3  
LESSOR TO CLEAN AND MAINTAIN COMMON AREAS   24   12.4   LESSOR TO MAINTAIN AND
REPAIR STATUTORY SERVICES IN THE BUILDING   24   12.5   LESSOR TO KEEP
SPRINKLERS AND FIRE WARNING SYSTEM IN GOOD REPAIR   25   12.6   RESTRICTION ON
LESSOR'S OBLIGATIONS   25   12.7   OCCUPATIONAL HEALTH AND SAFETY   25
13.
 
SERVICES TO BE PROVIDED BY LESSOR
 
26  
13.1
 
SERVICES TO BE PROVIDED BY LESSOR
 
26   13.2   AIR CONDITIONING   26   13.3   ELEVATORS   26   13.4   MAINTENANCE
OF COMMON AREAS   27

ii

--------------------------------------------------------------------------------


14.
 
LESSOR'S RIGHTS
 
27  
14.1
 
CONTROL OF COMMON AREAS
 
27   14.2   MANAGER   27   14.3   GRANT OF EASEMENTS   27   14.4   RULES   28
15.
 
24 HOUR ACCESS AND SECURITY
 
28  
15.1
 
24 HOUR ACCESS
 
28   15.2   CLOSURE OF BUILDING   28   15.3   OUT OF HOURS COSTS   29   15.4  
SECURITY SERVICE FOR THE COMPLEX   29
16.
 
DEFAULT: TERMINATION, ETC.
 
29  
16.1
 
TERMINATION, RE-ENTRY OR SURRENDER ON DEFAULT
 
29   16.2   OPPORTUNITY TO RECTIFY DEFAULT   30   16.3   LESSOR MAY REMEDY
LESSEE'S DEFAULTS   30   16.4   DAMAGES   30   16.5   ESSENTIAL TERMS   30  
16.6   INTEREST ON OVERDUE MONEYS   31   16.7   YIELDING UP   31   16.8  
HOLDING OVER   31
17.
 
OPTION TO RENEW
 
32  
17.1
 
OPTION
 
32   17.2   LESSOR'S NOTICE   32
18.
 
NAMING AND SIGNAGE RIGHTS
 
32  
18.1
 
SCOPE OF NAMING AND SIGNAGE RIGHTS
 
32
19.
 
CAR PARKING
 
33  
19.1
 
NON-EXCLUSIVE LICENCE
 
33   19.2   TERM OF LICENCE   33   19.3   PAYMENT OF LICENCE FEES   33   19.4  
PARKING SPACE LEVY   34   19.5   REVIEW OF LICENCE FEES   34   19.6   USE OF
LICENSED AREAS   36   19.7   OPERATION BY LESSOR'S MANAGER   36   19.8  
ASSIGNMENT   36   19.9   REMOVAL ON TERMINATION   37   19.10   NATURE OF
LESSOR'S MANAGER   37
20.
 
APPROVAL OF TENANCIES
 
37
21.
 
STRATUM PLAN
 
37
22.
 
LIMITATION OF LIABILITY
 
38  
22.1
 
LESSOR CAPACITY
 
38   22.2   OBLIGATIONS OF THE LESSOR   38
23.
 
BANK GUARANTEE OR INSURANCE BOND
 
41  
23.1
 
BANK GUARANTEE
 
41

iii

--------------------------------------------------------------------------------

  23.2   INSURANCE BOND   41
24.
 
DISPUTE RESOLUTION
 
42  
24.1
 
FIRST STAGE
 
42   24.2   EXPERT DETERMINATION   42   24.3   RUNNING OF TIME   43
25.
 
CONSTRUCTION OF FIT-OUT WORKS
 
43  
25.1
 
APPROVAL OF LESSOR TO FIT-OUT WORKS
 
43   25.2   LESSEE TO APPLY FOR APPROVALS   43   25.3   LESSEE'S CONTRACTORS  
44   25.4   LESSEE ACCEPTS RISK   44   25.5   INDEMNITY   44   25.6   WORKERS
DURING PERIOD OF FIT-OUT WORKS   44   25.7   ACCESS AFTER HOURS   44   25.8  
RULES AND BY-LAWS   45   25.9   LESSEE RESPONSIBLE FOR DAMAGE   45   25.10  
LESSOR'S INSPECTION OF LESSEE'S WORKS   45   25.11   LESSOR'S CONTRIBUTION   45
  25.12   OCCUPATION UNDER LICENCE   45
26.
 
GENERAL
 
45  
26.1
 
WAIVER
 
45   26.2   COSTS OF LEASE   45   26.3   NOTICES   46   26.4   "FOR SALE" AND
"TO LET" NOTICES   46   26.5   NON-MERGER   47   26.6   PERSONS UNDER THE
CONTROL OF THE LESSEE   47

iv

--------------------------------------------------------------------------------



QuickLinks


ANNEXURE "A" TO LEASE DATED BETWEEN TRUST COMPANY OF AUSTRALIA LIMITED, ACN 004
027 749 (AS LESSOR) AND SEEBEYOND PTY LTD ACN 074 256 965 (AS LESSEE) PREMISES:
PART LEVEL 41 CITIGROUP CENTRE, 2 PARK STREET, SYDNEY
Table of Contents
